 



Exhibit 10.1
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
AGREEMENT AND PLAN
OF MERGER AND REORGANIZATION
     This Agreement and Plan of Merger and Reorganization (this “Agreement”) is
made and entered into as of July 5, 2006, by and among Sirion Therapeutics,
Inc., a North Carolina corporation (“Sirion”), Sytera, Inc., a Delaware
corporation (“Sytera”), Sytera II, Inc., a Delaware corporation (“Sytera II”),
Kenneth J. Widder, M.D., as the representative of the holders of Sytera
Securities (as defined in Exhibit A attached hereto) (the “Sytera Stockholders’
Representative”) and Barry Butler, as the representative of the holders of
Sirion Securities (as defined in Exhibit A attached hereto) (the “Sirion
Shareholders’ Representative”). Certain capitalized terms used in this Agreement
are defined in Exhibit A attached hereto and incorporated herein by reference.
RECITALS
     Whereas, the parties desire to set forth the terms and conditions pursuant
to which Sirion shall acquire Sytera pursuant to a merger (the “Merger”) in
accordance with the North Carolina Business Corporations Act (the “NCBCA”), the
Delaware General Corporation Law (the “DGCL”) and the terms of this Agreement
whereby Sytera will merge with and into Sirion, with Sirion continuing as the
surviving corporation in the Merger (the “Surviving Corporation”);
     Whereas, it is intended that the Merger qualify as a reorganization within
the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the
“Code”); and
     Whereas, the respective boards of directors of Sirion and Sytera have
approved Sirion’s and Sytera’s entry into this Agreement.
     Now, Therefore, in consideration of the foregoing and the respective
covenants, agreements and representations and warranties set forth herein, the
parties to this Agreement, intending to be legally bound, hereby agree as
follows:
AGREEMENT
1. Description of Merger.
     1.1 Merger. Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time (as defined below), Sytera shall be merged with
and into Sirion, and the separate existence of Sytera shall cease. Following the
Effective Time, Sirion will continue as the Surviving Corporation. The Merger
shall have the effects set forth in this Agreement and in the applicable
provisions of the NCBCA and the DGCL.
     1.2 Closing; Effective Time. The consummation of the Merger (the “Closing”)
shall take place at the offices of Sirion at 10:00 a.m. Eastern Time on the date
of this Agreement (the “Closing Date”). Contemporaneously with the Closing,
properly executed articles of merger

 



--------------------------------------------------------------------------------



 



conforming to the requirements of the NCBCA (the “Articles of Merger”) shall be
filed with the office of the Secretary of State of the State of North Carolina,
and a properly executed certificate of merger conforming to the requirements of
the DGCL shall be filed with the office of the Secretary of State of the State
of Delaware. The Merger shall become effective upon the date and time of the
filing of the Articles of Merger with the office of the Secretary of State of
the State of North Carolina (the “Effective Time”).
     1.3 Corporate Structure of the Surviving Corporation. Unless otherwise
mutually determined by Sirion and Sytera prior to the Effective Time: (i) the
articles of incorporation of Sirion immediately prior to the Effective Time
shall be the articles of incorporation of the Surviving Corporation upon and
after the Effective Time; (ii) the bylaws of Sirion immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation upon and after
the Effective Time; and (iii) as of the Effective Time, the directors and
officers of the Surviving Corporation shall be as set forth on Exhibit B hereto.
     1.4 Merger Consideration; Conversion of Sytera Securities. The following
consideration shall be payable to the holders of Sytera Securities as a result
of the Merger: (i) 166,236 shares of Surviving Corporation Common Stock and
30,600 shares of Surviving Corporation Series A Preferred Stock (collectively,
the “Aggregate Stock Consideration”); and (ii) $5,000,000 (the “Aggregate Note
Consideration”), payable in the form of one or more promissory notes in the form
attached hereto as Exhibit C (each, a “Sirion Note”). At the Effective Time and
without any further action on the part of Sirion, Sytera or any other Person:
          (a) Each share of Sytera Series B Preferred Stock outstanding as of
immediately prior to the Effective Time (other than any shares of Sytera
Series B Preferred Stock that are Dissenting Shares) shall be converted into the
right to receive:
               (i) that portion of the Aggregate Stock Consideration as is equal
to (i) 30,600 shares of Surviving Corporation Series A Preferred Stock, divided
by (ii) the Series B Denominator (the “Series B Per Share Stock Consideration”);
               (ii) that portion of the Aggregate Note Consideration as is equal
to (i) $844,101.73, divided by (ii) the Series B Denominator (the “Series B Per
Share Note Consideration”); and
               (iii) subject to the terms and conditions set forth in
Section 1.5, that amount which is equal to the product of (1) (A) any portion of
the Aggregate Additional Payments that is required to be paid pursuant to any
provision of Section 1.5, divided by (B) the Fully Diluted Outstanding Shares,
it being expressly understood that payments under this Section 1.4(a)(iii) shall
be paid from time to time as such payments are earned pursuant to the terms of
Section 1.5, multiplied by (2) that number of shares (or fraction thereof) of
Sytera Common Stock into which such share of Sytera Series B Preferred Stock is
convertible as of immediately prior to the Effective Time (the amounts under
this Section 1.4(a)(iii), collectively with the Series B Per Share Stock
Consideration and the Series B Per Share Note Consideration, the “Series B Per
Share Merger Consideration”).

2



--------------------------------------------------------------------------------



 



          (b) Each share of Sytera Series A Preferred Stock outstanding as of
immediately prior to the Effective Time (other than any shares of Sytera
Series A Preferred Stock that are Dissenting Shares) shall be converted into the
right to receive:
               (i) that portion of the Aggregate Stock Consideration as is equal
to (i) 98,005 shares of Surviving Corporation Common Stock, divided by (ii) the
Series A Denominator (the “Series A Per Share Stock Consideration”);
               (ii) that portion of the Aggregate Note Consideration as is equal
to (i) $2,450,116.94, divided by (ii) the Series A Denominator (the “Series A
Per Share Note Consideration”); and
               (iii) subject to the terms and conditions set forth in
Section 1.5, that amount which is equal to the product of (1) (A) any portion of
the Aggregate Additional Payments that is required to be paid pursuant to any
provision of Section 1.5, divided by (B) the Fully Diluted Outstanding Shares,
it being expressly understood that payments under this Section 1.4(b)(iii) shall
be paid from time to time as such payments are earned pursuant to the terms of
Section 1.5, multiplied by (2) that number of shares (or fraction thereof) of
Sytera Common Stock into which such share of Sytera Series A Preferred Stock is
convertible as of immediately prior to the Effective Time (the amounts under
this Section 1.4(b)(iii), collectively with the Series A Per Share Stock
Consideration and the Series A Per Share Note Consideration, the “Series A Per
Share Merger Consideration”).
          (c) Each share of Sytera Common Stock outstanding as of immediately
prior to the Effective Time (other than any shares of Sytera Common Stock that
are Dissenting Shares) shall be converted into the right to receive:
               (i) that portion of the Aggregate Stock Consideration as is equal
to (1) 68,231 shares of Surviving Corporation Common Stock, divided by (2) the
Common Stock Denominator (the “Common Stock Per Share Stock Consideration”);
               (ii) that portion of the Aggregate Note Consideration as is equal
to (1) $1,705,781.33, divided by (2) the Common Stock Denominator (the “Common
Stock Per Share Note Consideration”); and
               (iii) subject to the terms and conditions set forth in
Section 1.5, that amount which is equal to (1) any portion of the Aggregate
Additional Payments that is required to be paid pursuant to any provision of
Section 1.5, divided by (2) the Fully Diluted Outstanding Shares, it being
expressly understood that payments under this Section 1.4(c)(iii) shall be paid
from time to time as such payments are earned pursuant to the terms of
Section 1.5 (the amounts under this Section 1.4(c)(iii), collectively with the
Common Stock Per Share Stock Consideration and the Common Stock Per Share Note
Consideration, the “Common Stock Per Share Merger Consideration”).
     1.5 Additional Payments. In addition to the consideration payable to the
holders of Sytera Securities pursuant to Section 1.4 of this Agreement, such
holders of Sytera Securities shall be entitled, during the Payment Term, to
receive from the Surviving Corporation (or from any Person who is the successor
to the Surviving Corporation), as allocated in accordance with

3



--------------------------------------------------------------------------------



 



Section 1.4, the following payments set forth in this Section 1.5, subject to
the terms and conditions hereof (collectively, the “Aggregate Additional
Payments”):
          (a) In addition to any payments to be made to the holders of Sytera
Securities pursuant to Sections 1.5(b), 1.5(c) and 1.5(e), based on the
occurrence of certain events relating to the development of Syt101 (each a
“Development Payment Event”), the holders of Sytera Securities shall be
entitled, during the Payment Term, to receive the following payments:
[* * *]
For purposes of this Section 1.5(a), the achievement of [* * *] (each, along
with [* * *], a “Domestic Development Payment Event”) will be deemed to
constitute the achievement on the same date of any and all lower-numbered
Domestic Development Payment Events that have not previously been achieved
(e.g., the achievement of [* * *] also will be deemed to constitute the
achievement of [* * *]). Accordingly, to the extent that a given Domestic
Development Payment Event is achieved prior to the payment to the holders of
Sytera Securities of the applicable payment(s) for any lower-numbered Domestic
Development Payment Event(s), the payment(s) for any and all lower-numbered
Domestic Development Payment Event(s) deemed achieved on the same date shall be
due and payable to the holders of Sytera Securities according to the respective
payment deadlines under Section 1.5(a) for such Domestic Development Payment
Event(s). Under no circumstances shall any payment due with respect to any
Domestic Development Payment Event be paid more than once. If all or any portion
of any cash payment due under this Section 1.5(a) is not paid when due, the
holders of Sytera Securities shall be entitled to interest as described in
Section 1.6(f).
          (b) In addition to any payments to be made to the holders of Sytera
Securities pursuant to Section 1.5(a), 1.5(b) and 1.5(e), based on the
achievement by the Surviving Corporation of the following sales volumes relating
to the commercialization of a Product (each, a “Volume Payment Event”), the
holders of Sytera Securities shall be entitled, during the Payment Term, to
receive the following payments:
[* * *]
For purposes of this Section 1.5(b), the achievement of any Volume Payment Event
will be deemed to constitute the achievement of any and all lower-numbered
Volume Payment Events that have not previously been achieved (e.g., the
achievement of [* * *] also will be deemed to constitute the achievement of [* *
*]). Accordingly, to the extent that a given Volume Payment Event is achieved
prior to the payment to the holders of Sytera Securities of the applicable
payment(s) for any lower-numbered Volume Payment Event(s), the payment(s) for
any and all lower-numbered Volume Payment Event(s) deemed achieved on the same
date shall be due and payable to the holders of Sytera Securities according to
respective payment deadlines under Section 1.5(b) for such Volume Payment
Event(s). Under no circumstances shall any single Volume Payment Event be paid
more than once. If all or any portion of any cash payment due under this Section
1.5(b) is not paid when due, the holders of Sytera Securities shall be entitled
to interest as described in Section 1.6(f).
          (c) In addition to any payments to be made to the holders of Sytera
Securities pursuant to Section 1.5(a), 1.5(b) and 1.5(e), based on the
achievement by the Surviving Corporation of the following levels of worldwide
Annual Net Sales of Products, the holders of Sytera Securities shall be
entitled, during the Payment Term, to receive an amount calculated by

4



--------------------------------------------------------------------------------



 



application of incremental rates (each, an “Incremental Rate”) to worldwide
Annual Net Sales of Products as described below:
[* * *]
     For purposes of illustration, if worldwide Annual Net Sales of Products for
a particular year were [* * *], then: (i) [* * *] would be applied to [* * *]
(i.e., the holders of Sytera Securities would be entitled to receive [* * *]);
(ii) [* * *] would be applied to [* * *] (i.e., the holders of Sytera Securities
would be entitled to receive [* * *]); and (iii) [* * *] would be applied to [*
* *] (i.e., the holders of Sytera Securities would be entitled to receive [* *
*]), such that, in the aggregate, the holders of Sytera Securities would be
entitled to receive [* * *] (i.e., the sum of clauses (i) through (iii)).
          (d) (i) In the event practice or use of the Sytera IP consistent with
the terms of this Agreement results in (1) an infringement claim by a Third
Party or (2) a desire on the part of the Surviving Corporation to enter into a
Third Party license agreement based on its good faith opinion that an
infringement against such Third Party’s patent(s) may occur without such a
license and notice to and concurrence by the Sytera Stockholders’ Representative
with respect to such Third Party license (which concurrence shall not be
unreasonably withheld), then the Surviving Corporation shall be entitled to
credit, against any payment otherwise owed to the holders of Sytera Securities
under Section 1.5, [* * *] of any amounts actually paid by the Surviving
Corporation to any such Third Party for a license under a patent owned or
controlled by such Third Party (“Third Party License Payment”); provided,
however, that the credit under this Section 1.5(d)(i) with respect to any
payment otherwise due under Section 1.5 shall be applied equally between such
payments of cash and stock due unless the payment due is to be made in cash, in
which case the credit may be taken fully in cash against such payment; and
provided further that in no case shall the credits provided for hereunder exceed
[* * *] of any payment due under Section 1.5 (after taking into account any
Incremental Rate reduction under Section 1.5(d)(ii), if applicable) (the “[* *
*] Limitation”). For the avoidance of doubt, to the extent that the Surviving
Corporation is not able to take a credit against amounts otherwise owed to the
holders of Sytera Securities under Section 1.5 equal to [* * *] of any amount
actually paid by the Surviving Corporation for such a Third Party license (due
to the [* * *] Limitation or because amounts are paid for the Third Party
license before any amounts are owed to the holders of Sytera Securities under
Section 1.5), such excess amounts may be carried forward by the Surviving
Corporation and used as an offset against any future payments otherwise owed to
the holders of Sytera Securities under Section 1.5; provided, however, that the
credit under this Section 1.5(d)(i) against any such future payments also shall
be subject to the [* * *] Limitation.
               (ii) (1) The Incremental Rates in Section 1.5(c) may be reduced
with respect to Net Sales in a country after the introduction of a Competitive
Product into such country based upon the market share of any Competitive Product
in such country during the fiscal year (or portion thereof) of the Surviving
Corporation (or any successor Person thereto) in which the Competitive Product
was introduced and subsequent fiscal years, according to the table below.

      Competitive Product(s) Market Share   Incremental Rate [* * *]   [* * *]

                    (2) For the fiscal year in which a Competitive Product is
introduced and each fiscal year thereafter, the Incremental Rates in
Section 1.5(c) with respect to Net Sales in a country may change according to
the above table based on the market share of Competitive Products for the entire
fiscal year in such country. Payments made after the introduction of a
Competitive Product shall still be made on a [* * *] basis. However, since the
market share cannot be determined until after a fiscal year is completed, the
Incremental Rates

5



--------------------------------------------------------------------------------



 



for [* * *] shall be the same as the Incremental Rates for the [* * *], and any
adjustments with respect to overpayments for the [* * *] based upon
subsequently-determined reductions in the Incremental Rates under this
Section 1.5(d)(ii) shall be offset by the Surviving Corporation against the
amount otherwise due under Section 1.5(c) (after taking into account any
Incremental Rate reduction under this Section 1.5(d)(ii)) with respect to the [*
* *] or against future amounts payable under Section 1.5(c).
                    (3) In determining what Incremental Rate applies with
respect to Net Sales in a given fiscal year in one or more countries where
Competitive Products have been introduced, the Parties shall assume that the Net
Sales in such countries fall into the highest applicable Incremental Rate
brackets for such fiscal year in decreasing order. For purposes of illustration,
if worldwide Net Sales in a given fiscal year were [* * *] (such that the
highest Incremental Rate under Section 1.5(c) would be [* * *]), Competitive
Product market share in the United States were [* * *], and Net Sales in the
United States were [* * *], then the United States Net Sales would be deemed to
consist of [* * *] subject to [* * *] (i.e., the amount in excess of [* * *])
and [* * *] subject to [* * *], each of which Incremental Rates would be reduced
[* * *] pursuant to Section 1.5(d)(ii)(1).
                    (4) The market share of Competitive Products shall be
determined using IMS produced data or, if IMS does not provide market share data
in such country, by another provider of market share data mutually agreed by the
Surviving Corporation and the Sytera Stockholders’ Representative.
               (iii) The aggregate amount of any payment required to be paid to
the holders of Sytera Securities pursuant to Section 1.5(c) for the period [* *
*] shall [* * *]; and (ii) the aggregate amount of any payment required to be
paid to the holders of Sytera Securities pursuant to Section 1.5(c) for [* * *]
shall [* * *].
          (e) In addition to any payments to be made to the holders of Sytera
Securities pursuant to Section 1.5(a), 1.5(b) and 1.5(c), in the event of the
consummation of any Qualified Sale Transaction following the Closing Date, the
holders of Sytera Securities shall be entitled to receive, within five
(5) business days after the consummation of a Qualified Sale Transaction, prior
and in preference to any payments or distributions to the other holders of
capital stock of the Surviving Corporation or any successor Person thereto or to
the other holders of any options, warrants or other instruments convertible into
or exercisable for capital stock of the Surviving Corporation (but without
prejudicing any rights that such holders of Sytera Securities may otherwise have
as holders of securities of the Surviving Corporation or any successor Person
thereto), thirty-three percent (33%) of the aggregate consideration (in whatever
form) paid in or resulting from such Qualified Sale Transaction (whether such
consideration is paid to the Surviving Corporation or any successor Person
thereto or to any Persons holding capital stock, options, warrants or other
instruments convertible into capital stock of, or similar equity interests in,
the Surviving Corporation or any successor Person thereto), which amount shall,
subject to Section 4.5, be paid to the Payment Agent for further distribution to
the holders of Sytera Securities.
          (f) Following the Closing, the Surviving Corporation shall diligently
pursue and use commercially reasonable efforts to achieve each of the
Development Payment Events and Volume Payment Events specified in
Sections 1.5(a) and 1.5(b), respectively. In part to

6



--------------------------------------------------------------------------------



 



ensure the diligent pursuit of such Development Payment Events and Volume
Payment Events, the Surviving Corporation agrees as follows:
               (i) In the event that the Surviving Corporation has not [* * *]
prior to [* * *], the Surviving Corporation shall, at its option, on or before
[* * *], either (1) pay to the Escrow Agent for further distribution to the
holders of Sytera Securities [* * *], which [* * *] shall be fully creditable
against the payment required to be made to the holders of Sytera Securities
pursuant to [* * *], or (2) transfer and assign to Sytera II the Sytera Assets
as required by Section 1.5(h); provided, however, that if any failure by the
Surviving Corporation to [* * *] is due solely to the occurrence of an
Uncontrollable Event, then [* * *].
               (ii) In the event that the Surviving Corporation has not [* * *]
prior to [* * *], the Surviving Corporation shall, at its option, on or before
[* * *] either (1)(A) [* * *] and (B) pay to the Escrow Agent for further
distribution to the holders of Sytera Securities [* * *], or (2) transfer and
assign to Sytera II the Sytera Assets as required by Section 1.5(h); provided,
however, that if any failure by the Surviving Corporation to [* * *] is due
solely to the occurrence of an Uncontrollable Event, then [* * *].
               (iii) In the event that the Surviving Corporation has not [* * *]
prior to [* * *], the Surviving Corporation shall, at its option, on or before
[* * *] either (1)(A) pay to the Escrow Agent for further distribution to the
holders of Sytera Securities [* * *], which [* * *] shall be fully creditable
against the payment required to be made to the holders of Sytera Securities
pursuant to [* * *], and [* * *] and (B) pay to the Escrow Agent for further
distribution to the holders of Sytera Securities [* * *], or (2) transfer and
assign to Sytera II the Sytera Assets as required by Section 1.5(h); provided,
however, that if any failure by the Surviving Corporation to [* * *] is due
solely to the occurrence of an Uncontrollable Event, then [* * *].
               (iv) In the event that the Surviving Corporation has not [* * *]
prior to [* * *], the Surviving Corporation shall, at its option, on or before
[* * *] either (1)(A) pay to the Escrow Agent for further distribution to the
holders of Sytera Securities [* * *], which [* * *] shall be fully creditable
against the payment required to be made to the holders of Sytera Securities
pursuant to [* * *], and [* * *] and (B) pay to the Escrow Agent for further
distribution to the holders of Sytera Securities [* * *], or (2) transfer and
assign to Sytera II the Sytera Assets as required by Section 1.5(h); provided,
however, that if any failure by the Surviving Corporation to [* * *] is due
solely to the occurrence of an Uncontrollable Event, then [* * *].
               (v) In the event that the Surviving Corporation has not [* * *]
prior to [* * *], the Surviving Corporation shall, at its option, on or before
[* * *] either (1) pay to the Escrow Agent for further distribution to the
holders of Sytera Securities [* * *], which shall be fully creditable against
the payment required to be made to the holders of Sytera Securities pursuant to
[* * *], and [* * *] and (B) pay to the Escrow Agent for further distribution to
the holders of Sytera Securities [* * *], or (2) transfer and assign to Sytera
II the Sytera Assets as required by Section 1.5(h); provided, however, that if
any failure by the Surviving Corporation to [* * *] is due solely to the
occurrence of an Uncontrollable Event, then [* * *].
          (g) Notwithstanding anything to the contrary set forth in
Section 1.5(f), the Sytera Stockholders’ Representative may agree, in his sole
discretion, to extend [* * *]; provided, however, that no such extension
agreement shall be effective unless and until reduced to a writing executed by
each of the Surviving Corporation and the Sytera Stockholders’ Representative.

7



--------------------------------------------------------------------------------



 



          (h) In the event that the Surviving Corporation has not made the
payments referenced in [* * *] by [* * *] as may be extended under
Section 1.5(g) above (the “Applicable Final Payment Deadline”), then unless the
Sytera Stockholders’ Representative, on behalf of the holders of Sytera
Securities, notifies the Surviving Corporation within [* * *] of the Applicable
Final Payment Deadline that the holders of Sytera Securities elect not to have
the Sytera Assets transferred to Sytera II, the parties shall take the below
described actions in this Section 1.5(h).
               (i) The Surviving Corporation shall cease all activities with
respect to the development of Syt101 as of the Applicable Final Payment
Deadline.
               (ii) Within [* * *] days after the Applicable Final Payment
Deadline, the Surviving Corporation shall, at the sole cost and expense of the
Surviving Corporation, transfer and assign to Sytera II all of its right, title
and interest in: (1) the patents and patent applications listed on
Schedule 1.5(h)(ii) under the heading “Sytera Patents”, including the rights to
apply for letters patent in any and all jurisdictions based on such patents and
patent applications, and including all provisional, divisional, renewal,
substitute, continuation, continuation-in-part, reexamination, reissue, foreign
counterpart, extension and convention applications or patents based in whole or
in part upon such patents and patent applications (collectively, the “Sytera
Patents”); (2) any Contracts that are essential for the development or
commercialization of the Sytera Patents; (3) each Contract between the Surviving
Corporation and any Initial FTE pursuant to which such Initial FTE is obligated
to provide services to the Surviving Corporation exclusively relating to the
development or commercialization of the Sytera Patents; (4) any other assets,
including all API, drug product and placebos and all data, regulatory filings
and correspondence developed or created by Sytera or the Surviving Corporation,
necessary for the development or commercialization of the Sytera Patents; and
(5) any Intellectual Property and Intellectual Property Rights developed or
created by the Surviving Corporation following the Closing necessary for the
development or commercialization of the Sytera Patents (the assets in clauses
(1) through (5) being collectively referred to herein as the “Sytera Assets”;
provided, however, that in no event shall (A) the Sytera Assets include any
employment agreements, real property leases, equipment, equipment leases or any
of the patents or patent applications listed on Schedule 1.5(h)(ii) under the
heading “Non-Sytera Patents” and (B) the Surviving Corporation transfer and
assign to Sytera II, nor shall Sytera II assume, any liabilities relating to the
Sytera Assets that are currently due or accrued as of the Transfer Date (as
defined below). The closing date for the transfer and assignment of the Sytera
Assets to Sytera II is referred to herein as the “Transfer Date”.
               (iii) Concurrently with, and in consideration of, the transfer of
the Sytera Assets to Sytera II: (1) Sytera II shall accept the assignment and
transfer of the Sytera Assets and assume all of the Surviving Corporation’s
liabilities and obligations with respect to the Sytera Assets, including the
Contracts, if any, included therein; and (2) the Sytera Stockholders’
Representative, on behalf of the holders of Sytera Securities, shall execute and
deliver a full release and surrender of all rights under this Agreement to any
Aggregate Additional Payments that are unearned as of the Applicable Final
Payment Deadline, and the Surviving Corporation shall have no further
obligations to the holders of Sytera Securities or to Sytera II except as set
forth in this Section 1.5(h).

8



--------------------------------------------------------------------------------



 



               (iv) Each of the Surviving Corporation, Sytera II and the Sytera
Stockholders’ Representative, on behalf of the holders of Sytera Securities,
shall take all actions necessary to carry out the purposes of this
Section 1.5(h), including executing any documents required to evidence with the
U.S. Patent and Trademark Office the assignment and transfer of the Sytera
Assets to Sytera II.
          (i) In each case where the Surviving Corporation is required to issue
shares in connection with any payment under this Section 1.5, the Company shall:
(i) use its best efforts to issue, or cause its stock transfer agent to issue,
such shares by the applicable payment deadline, including by taking all actions
necessary to secure required corporate approvals and by promptly issuing
appropriate instructions to its stock transfer agent, if any; and (ii) subject
to applicable Legal Requirements, cause all stock certificates evidencing such
shares to be dated not later than the applicable date on which such shares were
earned by the holders of Sytera Securities pursuant to Section 1.5.
     1.6 Volume Payment Event and Incremental Rate Confirmation Procedures.
          (a) Within [* * *], the Surviving Corporation shall provide to the
Sytera Stockholders’ Representative a statement, certified by the Surviving
Corporation’s then-acting Chief Executive Officer or Chief Financial Officer,
setting forth in reasonable detail: (i) the cumulative worldwide Net Sales of
Products through [* * *]; (ii) the worldwide Annual Net Sales of Products
through [* * *]; (iii) any reductions or credits pursuant to Sections 1.5(d);
and (iv) such other information as is necessary to reasonably calculate the
amount of any payments due to the holders of Sytera Securities pursuant to
Section 1.5 (the “Confirmation Statement”). The Surviving Corporation shall
deliver the Confirmation Statement to the Sytera Stockholders’ Representative
within the timeframe set forth in the preceding sentence whether or not any
payments under Section 1.5 are due.
          (b) In the event the Sytera Stockholders’ Representative contests any
part of the Confirmation Statement, the Stockholder Representative shall give
the Surviving Corporation notice of his objection thereto (the “Objection
Notice”) within [* * *] of receiving the Confirmation Statement, setting forth
the Sytera Stockholders’ Representative’s good faith calculations of any
contested part of the Confirmation Statement.
          (c) If the Surviving Corporation disputes any portion of the Objection
Notice, then the Chief Financial Officer of the Surviving Corporation and the
Sytera Stockholders’ Representative will attempt in good faith to resolve any
such dispute. In the event such dispute is not resolved within [* * *] of the
receipt by the Surviving Corporation of the Objection Notice (the “Initial
Resolution Period”), the Sytera Stockholders’ Representative shall select a
national accounting firm reasonably acceptable to the Surviving Corporation and
who is not then engaged by the Surviving Corporation or any of its Affiliates or
by Avalon Ventures VI or Avalon Ventures VII or any of their Affiliates (the
“Neutral Auditor”) to resolve such dispute under the terms imposed by the
Neutral Auditor. The Surviving Corporation and the Sytera Stockholders’
Representative will use commercially reasonable efforts to engage the Neutral
Auditor within [* * *] after the end of the Initial Resolution Period.
          (d) The Neutral Auditor shall deliver to the Surviving Corporation and
the Sytera Stockholders’ Representative, as promptly as practicable, but in any
event, within [* * *] after the Neutral Auditor has commenced its review, a
report setting forth its calculations of any contested part of the Confirmation
Statement. During the [* * *] following delivery of the

9



--------------------------------------------------------------------------------



 



Neutral Auditor’s report, each of the Surviving Corporation or the Sytera
Stockholders’ Representative may deliver to the Neutral Auditor written notice
of its good faith objection as to any matter contained in the Neutral Auditor’s
report, stating in reasonable detail its grounds for objection thereto (a
“Notice of Disagreement”). Any party providing a Notice of Disagreement, on the
same date, shall provide a copy of such notice to the other party that received
the Neutral Auditor’s report. A party that receives a copy of a Notice of
Disagreement shall have [* * *] to comment upon the Notice of Disagreement in
writing to the Neutral Auditor with a copy to the other party that received the
Neutral Auditor’s report. The Neutral Auditor shall consider any Notices of
Disagreement and related comment letters and make any adjustments as the Neutral
Auditor believes justified in its sole and absolute discretion and, not later
than [* * *] after the deadline for submission of any Notice of Disagreement,
shall provide the Surviving Corporation and the Sytera Stockholders’
Representative with its final report, which shall be final, binding and
conclusive for all purposes hereunder on such parties and all intended third
party beneficiaries hereunder.
          (e) If the Surviving Corporation’s position or the Sytera
Stockholders’ Representative’s position, respectively, with respect to the
calculation of any contested parts of the Confirmation Statement in the
aggregate varies by more than [* * *] from the amount finally determined by the
Neutral Auditor, the cost of the Neutral Auditor review and report shall be
borne by the Surviving Corporation or the Sytera Stockholders’ Representative
(on behalf of the holders of Sytera Securities), respectively. If the respective
positions of the Sytera Stockholders’ Representative and the Surviving
Corporation (i) each vary by more than [* * *] or (ii) each vary by [* * *] or
less from the amount finally determined by the Neutral Auditor, the Sytera
Stockholders’ Representative (on behalf of the holders of Sytera Securities) and
the Surviving Corporation will each bear fifty percent (50%) of the fees and
costs of the Neutral Auditor.
          (f) In the event that the Surviving Corporation fails or has failed to
pay all cash amounts due to the holders of Sytera Securities when due pursuant
to the terms of Section 1.5, then the Surviving Corporation shall pay interest
at the rate of [* * *] per annum on any such unpaid cash amounts until such
amounts are actually paid to the Escrow Agent for further distribution to the
holders of Sytera Securities.
          (g) At all times following the Effective Time, the Surviving
Corporation shall keep, and, during all normal business hours, allow the Sytera
Stockholders’ Representative and its representatives and agents, and if
applicable, the Neutral Auditor, reasonable access to, complete and accurate
records pertaining to the development and commercialization of Syt101 and any
Product in sufficient detail to permit the Sytera Stockholders’ Representative
and the Neutral Auditor to review and confirm the accuracy of all payments of
Aggregate Additional Payments due pursuant to Section 1.5.
     1.7 Sytera Stock Options. Prior to the Effective Time, each outstanding
Sytera Stock Option shall become fully vested and exercisable. At the Effective
Time, all then outstanding Sytera Stock Options that have not been exercised by
the holder thereof shall automatically terminate in accordance with the terms of
Sytera’s Amended and Restated 2004 Equity Incentive Plan.
     1.8 Closing of Sytera’s Transfer Books. At the Effective Time, each of the
holders of Sytera capital stock shall cease to have any rights as a stockholder
of Sytera (except as set forth in this Agreement with respect to the Aggregate
Merger Consideration and Aggregate

10



--------------------------------------------------------------------------------



 



Additional Payments), and the stock transfer books of Sytera shall be closed
with respect to all shares of Sytera capital stock outstanding immediately prior
to the Effective Time. No further transfer of any such shares of Sytera capital
stock shall be made on such stock transfer books after the Effective Time. If,
after the Effective Time, a valid certificate previously representing any shares
of Sytera capital stock (each, a “Sytera Stock Certificate”) is presented to the
Surviving Corporation, such Sytera Stock Certificate shall be cancelled and
exchanged as provided in Section 1.9.
     1.9 Exchange of Certificates; Delivery of Per Share Merger Consideration.
          (a) At the Closing: (i) the holders of Sytera Securities will provide
to the Surviving Corporation (1) completed and executed letters of transmittal
in customary form for use in effecting the surrender of all Sytera Securities in
exchange for the Applicable Per Share Merger Consideration, and (2) all Sytera
Stock Certificates representing the Sytera Securities held by such holders;
(ii) the Surviving Corporation will provide to the Escrow Agent, on behalf of
the holders of Sytera Securities and in accordance with Section 1.10, a
Surviving Corporation stock certificate representing that number of shares of
Surviving Corporation Common Stock as is equal to the aggregate number of Sytera
Indemnification Escrow Shares; and (iii) the Surviving Corporation will provide
to each holder of Sytera Securities (A) a Surviving Corporation stock
certificate representing such holder’s portion of the Aggregate Stock
Consideration (as determined in accordance with Section 1.4), less such holder’s
Pro-Rata Indemnification Escrow Shares and (B) a Sirion Note representing such
holder’s portion of the Aggregate Note Consideration (as determined in
accordance with Section 1.4). In lieu of any fractional shares of Surviving
Corporation Common Stock or Surviving Corporation Series A Preferred Stock that
any holder of Sytera Securities would otherwise be entitled to receive, such
holder shall be paid cash in an amount equal to the product of (1) the number of
fractional shares of Surviving Corporation Common Stock or Surviving Corporation
Series A Preferred Stock which such holder would otherwise be entitled to
receive, multiplied by (2) $100.00 (As-Adjusted). All Sytera Stock Certificates
and other original instruments representing Sytera Securities surrendered to the
Surviving Corporation shall be canceled after such delivery. Until surrendered
as contemplated by this Section 1.9, each Sytera Stock Certificate (other than
any Sytera Stock Certificate representing Dissenting Shares) and each other
original instrument representing Sytera Securities shall be deemed, from and
after the Effective Time, to represent only the right to receive the Applicable
Per Share Merger Consideration in accordance with this Agreement.
          (b) The Surviving Corporation shall be entitled to deduct and withhold
from the Applicable Per Share Merger Consideration payable or otherwise
deliverable to any holder of Sytera Securities pursuant to this Agreement such
amounts as the Surviving Corporation is required to deduct or withhold therefrom
under the Code or under any provision of state, local or foreign Tax law. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the holder of
Sytera Securities to whom such amounts would otherwise have been paid.
     1.10 Sytera Escrow; Sytera Indemnification Escrow Shares. At the Closing,
the Surviving Corporation shall deliver to The Bank of New York, a New York
banking institution, a national banking association (the “Escrow Agent”), that
portion of the Aggregate Merger

11



--------------------------------------------------------------------------------



 



Consideration constituting the Sytera Indemnification Escrow Shares, which shall
be held by the Escrow Agent pursuant to the terms of an escrow agreement
substantially in the form of Exhibit D (the “Sytera Escrow Agreement”), to
secure the indemnification rights of the Sirion Indemnitees set forth in
Section 7 of this Agreement. Subject to the next sentence of this Section 1.10,
the Sytera Indemnification Escrow Shares shall be held by the Escrow Agent until
11:59 p.m. Eastern Time on the first anniversary of the Closing Date (the
“Expiration Date”). In the event any Sirion Indemnitee has made a claim for
indemnification under Section 7 prior to the end of the Expiration Date in
accordance with this Agreement and the Sytera Escrow Agreement, then the
Expiration Date with respect to the amount so claimed shall continue (and the
Escrow Agent will continue to hold such portion of the Sytera Indemnification
Escrow Shares in escrow) until such claim is fully and finally resolved. Thirty
(30) days after the Expiration Date, the Surviving Corporation shall deliver to
the Escrow Agent stock certificates, collectively representing an aggregate
number of shares equal to all Sytera Indemnification Escrow Shares then held by
the Escrow Agent (less any shares continuing to be held in escrow with respect
to unresolved claims pursuant to the preceding sentence), registered in the name
of each holder of Sytera Securities, representing the Pro-Rata Sytera
Indemnification Escrow Shares allocable to each holder of Sytera Securities.
Promptly following the resolution of any claim (including payment of any Damages
from the Sytera Indemnification Escrow Shares) after the Expiration Date, the
Surviving Corporation shall deliver to the Escrow Agent stock certificates,
representing any Sytera Indemnification Escrow Shares still held by the Escrow
Agent with respect to such resolved claim, registered in the name of each holder
of Sytera Securities, representing the Pro-Rata Sytera Indemnification Escrow
Shares allocable to each holder of Sytera Securities. Upon receipt of the stock
certificates from the Surviving Corporation representing the Pro-Rata Sytera
Indemnification Escrow Shares, the Escrow Agent shall return to the Surviving
Corporation stock certificates registered in the name of the Escrow Agent for
cancellation representing an aggregate number of shares equal to the aggregate
number of shares represented by the stock certificates received from the
Surviving Corporation. The Escrow Agent shall as promptly as practicable deliver
the stock certificates representing the Pro-Rata Sytera Indemnification Escrow
Shares to each holder of Sytera Securities in accordance with the terms of the
Escrow Agreement. In the event that this Agreement and the Sytera Escrow
Agreement are approved by the requisite vote of the holders of Sytera Securities
necessary to approve the Merger, then all holders of Sytera Securities (other
than holders of Dissenting Shares) shall, without any further action of any
holder of Sytera Securities, be deemed to have consented to and approved: (i)
the use of the Sytera Indemnification Escrow Shares as collateral to secure the
rights of the Sirion Indemnitees under Section 7 of this Agreement in the manner
set forth herein and in the Sytera Escrow Agreement; and (ii) the appointment of
the Sytera Stockholders’ Representative as the representative of the holders of
Sytera Securities as their attorney-in-fact and agent for all purposes of
Section 7 and under the Sytera Escrow Agreement.
     1.11 Dissenters’ Rights. Notwithstanding anything in this Agreement to the
contrary, shares of Sytera capital stock held by a holder who, pursuant to
Section 262 of the DGCL or any successor provision, has the right to dissent to
the Merger and demand payment for such shares, and who properly dissents and
demands payment for the fair value of such shares of Sytera capital stock
(“Dissenting Shares”) in accordance with the DGCL, shall not be converted into
the right to receive the Applicable Per Share Merger Consideration as set forth
in Sections 1.4 and 1.5, unless such holder withdraws, fails to perfect or
otherwise loses such holder’s right to such payment, if any. If, after the
Effective Time, such holder withdraws, fails to perfect or loses

12



--------------------------------------------------------------------------------



 



any such right to payment, such holder’s Dissenting Shares shall be treated as
having been converted as of the Effective Time into the right to receive the
Applicable Per Share Merger Consideration. At the Effective Time, any holder of
Dissenting Shares shall cease to have any rights with respect thereto, except
the rights provided in Section 262 of the DGCL or any successor provision and as
provided in the immediately preceding sentence. Sytera shall give prompt notice
to Sirion of any demands received by Sytera for appraisal of shares of Sytera
capital stock and the opportunity to participate in all negotiations and
proceedings with respect to any such demand. Except to the extent otherwise
required by the DGCL, Sytera shall not make any payment or settlement offer
prior to the Effective Time with respect to any such demand unless Sirion shall
have consented in writing to such payment or settlement offer.
     1.12 Tax Consequences. For federal income tax purposes, the Merger is
intended to constitute a reorganization within the meaning of Section 368 of the
Code, and the parties shall report the transactions contemplated by the
Transaction Documents consistent with such intent and shall take no position in
any Tax filing or Legal Proceeding inconsistent therewith. The parties to this
Agreement hereby adopt this Agreement as a “plan of reorganization” within the
meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations. Neither Sirion nor Sytera has taken or failed to take, and after
the Effective Time, the Surviving Corporation shall not take or fail to take,
any action which reasonably could be expected to cause the Merger to fail to
qualify as a reorganization within the meaning of Section 368(a) of the Code.
     1.13 Further Action. If, at any time after the Closing Date, any further
action is determined by the Surviving Corporation to be necessary or desirable
to carry out the transactions contemplated by the Transaction Documents or to
vest the Surviving Corporation with full right, title and possession of and to
all rights and property of Sytera, the officers and directors of the Surviving
Corporation shall be fully authorized (in the name of Sytera or otherwise) to
take such action.
2. Representations and Warranties of Sytera. Except as set forth on the Sytera
Disclosure Schedule, Sytera hereby represents and warrants as of the date
hereof, to and for the benefit of the Sirion Indemnitees, as follows:
     2.1 Due Organization; No Subsidiaries; Etc. Sytera is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority: (i) to conduct its business
in the manner in which its business is currently being conducted; (ii) to own
and use its assets in the manner in which its assets are currently owned and
used; and (iii) to perform its obligations under all Sytera Contracts. Sytera
has not conducted any business under or otherwise used, for any purpose or in
any jurisdiction, any fictitious name, assumed name, trade name or other name,
other than the name “Sytera, Inc.” Sytera is not and has not been required to be
qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction. Sytera has no Subsidiaries, does not own any
controlling interest in any Entity and has never owned, beneficially or
otherwise, any shares or other securities of, or any direct or indirect equity
or other financial interest in, any Entity. Sytera has not agreed and is not
obligated to make any future investment in or capital contribution to any
Entity. Neither Sytera nor any of the stockholders of Sytera has ever

13



--------------------------------------------------------------------------------



 



approved, or commenced any Legal Proceeding or made any election contemplating,
the dissolution or liquidation of Sytera’s business or affairs.
     2.2 Certificate of Incorporation and Bylaws; Records. Sytera has delivered
to Sirion accurate and complete (through the date hereof) copies of: (i) the
certificate of incorporation and bylaws, including all amendments thereto, of
Sytera; (ii) the stock records of Sytera; and (iii) the minutes and other
records of the meetings and other proceedings (including any actions taken by
written consent or otherwise without a meeting) of the holders of Sytera
Securities, the board of directors of Sytera and all committees of the board of
directors of Sytera (the items described in the foregoing clauses “(i),” “(ii)”
and “(iii)” of this Section 2.2 being collectively referred to herein as the
“Sytera Documents”). There have been no formal meetings held of, or corporate
actions taken by, the stockholders of Sytera, the board of directors of Sytera
or any committee of the board of directors of Sytera that are not fully
reflected in the Sytera Documents. There has not been any violation of any of
the Sytera Documents, and at no time has Sytera taken any action that is
inconsistent in any material respect with the Sytera Documents. The books of
account, stock records, minute books and other records of Sytera are accurate,
up-to-date and complete in all material respects, and have been maintained in
accordance with Legal Requirements and prudent business practices.
     2.3 Capitalization, Etc.
          (a) The authorized capital stock of Sytera consists of: (i) 15,000,000
shares of Sytera Common Stock, of which 2,876,150 shares have been issued and
are outstanding; (ii) 3,000,000 shares of Sytera Series A Preferred Stock, of
which 2,183,333 shares have been issued and are outstanding; and (iii) 2,000,000
shares of Sytera Series B Preferred Stock, of which 1,360,000 shares have been
issued and are outstanding. All of the outstanding shares of Sytera capital
stock have been duly authorized and validly issued and are fully paid and
nonassessable. All of the outstanding shares of Sytera capital stock and all of
the outstanding subscriptions, options, calls, warrants or rights (whether or
not currently exercisable) to acquire any shares of Sytera capital stock or
other securities of Sytera have been issued in compliance with all applicable
federal and state securities laws and other applicable Legal Requirements and
all requirements set forth in the Sytera Documents and Sytera Contracts. No
shares of Sytera capital stock are subject to a repurchase option in favor of
Sytera, and Sytera has never repurchased, redeemed or otherwise reacquired any
shares of Sytera capital stock or other securities of Sytera.
          (b) Except as set forth on Schedule 2.3(b) of the Sytera Disclosure
Schedule, there are no: (i) outstanding subscriptions, options, calls, warrants
or rights (whether or not currently exercisable) to acquire any shares of Sytera
capital stock or other securities of Sytera; (ii) outstanding securities, notes,
instruments or obligations that are or may become convertible into or
exchangeable for any shares of Sytera capital stock or other securities of
Sytera; (iii) outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the capital stock of Sytera; (iv) Contracts
(other than this Agreement) under which Sytera is or may become obligated to
sell, transfer, exchange or issue any shares of Sytera capital stock or any
other securities of Sytera; (v) agreements, voting trusts, proxies or
understandings with respect to the voting, or registration under the Securities
Act, of any shares of Sytera; or (vi) conditions or circumstances that may give
rise to or provide a basis for the assertion of a

14



--------------------------------------------------------------------------------



 



claim by any Person to the effect that such Person is entitled to acquire or
receive any of the Sytera Securities, any shares of Sytera capital stock or
other securities of Sytera.
          (c) Schedule 2.3(c) of the Sytera Disclosure Schedule sets forth a
complete and accurate list of all of the stock option plans and other stock or
equity-related plans of Sytera.
     2.4 Sytera Financial Statements. Sytera has furnished to Sirion a complete
and correct copy of Sytera’s unaudited balance sheet dated as of May 31, 2006
and the related statements of operations, stockholders’ equity, and cash flows
for the five (5) months then ended (collectively, the “Sytera Financial
Statements”). The Sytera Financial Statements are complete and correct, are
consistent with the books and records of Sytera and present fairly the assets,
liabilities, financial condition and results of operations of Sytera, as at the
dates and for the periods indicated, have been prepared in accordance with GAAP,
and have been prepared in good faith by Sytera’s management from the books and
records of Sytera. The books and records of Sytera are true, accurate and
complete in all material respects.
     2.5 Equipment; Leasehold. Schedule 2.5 of the Sytera Disclosure Schedule
sets forth a true and complete list of all inventory, machinery, equipment,
furniture, office equipment, supplies, materials, vehicles and other material
items of tangible personal property of every kind owned by Sytera and used in
connection with its business (the “Sytera Personal Property”). All of the Sytera
Personal Property and other tangible assets leased to Sytera are in good
condition and repair (ordinary wear and tear excepted) and are adequate for the
conduct of Sytera’s business in the manner in which such business is currently
being conducted. Sytera does not own any real property or any interest in real
property, except for the leasehold interest created under the real property
leases identified in Schedule 2.5 of the Sytera Disclosure Schedule (the “Sytera
Leased Real Property”).
     2.6 Intellectual Property.
          (a) Schedule 2.6(a) of the Sytera Disclosure Schedule accurately
identifies: (i) each item of Registered IP in which Sytera has or purports to
have an ownership interest of any nature (whether exclusively, jointly with
another Person, or otherwise); (ii) the jurisdiction in which such item of
Registered IP has been registered or filed and the applicable registration or
serial number; and (iii) any other Person that has an ownership interest in such
item of Registered IP and the nature of such ownership interest. Sytera has
provided to Sirion complete and accurate copies of all applications and
correspondence with any Governmental Body related to each such item of
Registered IP.
          (b) Schedule 2.6(b) of the Sytera Disclosure Schedule accurately
identifies: (i) all Intellectual Property Rights or Intellectual Property
licensed to Sytera (other than any non-customized software that is so licensed
solely in executable or object code form pursuant to a non-exclusive,
internal-use software license or is generally publicly available on standard
terms for less than $1,000); and (ii) the corresponding Contract or Contracts
pursuant to which such Intellectual Property Rights or Intellectual Property is
or are licensed to Sytera. Neither the Merger nor any of the other transactions
contemplated by the Transaction Documents will materially adversely alter or
impair the Surviving Corporation’s rights to the Intellectual Property Rights or
Intellectual Property licensed to Sytera.

15



--------------------------------------------------------------------------------



 



          (c) Schedule 2.6(c) of the Sytera Disclosure Schedule accurately
identifies each Contract pursuant to which any Person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable) or interest in, any Sytera IP. Sytera is not bound by,
and no Sytera IP is subject to, any Contract containing any covenant or other
provision that in any way limits or restricts the ability of Sytera to use,
exploit, assert, or enforce any Sytera IP anywhere in the world.
          (d) Sytera exclusively owns all right, title, and interest to and in
the Sytera IP, free and clear of any Encumbrances. Without limiting the
generality of the foregoing:
               (i) All documents and instruments necessary to perfect the rights
of Sytera in the Registered IP have been validly executed, delivered and filed
in a timely manner with the appropriate Governmental Body;
               (ii) Each Person who is or was an employee or contractor of
Sytera and who is or was involved in the creation or development of any Sytera
IP has signed a valid, enforceable written agreement containing an assignment of
Intellectual Property Rights to Sytera and confidentiality provisions in favor
of Sytera regarding the Sytera IP. To Sytera’s Knowledge, no current or former
Representative or Affiliate of Sytera has any claim, right (whether or not
currently exercisable) or interest to or in any Sytera IP;
               (iii) No funding, facilities or personnel of any Governmental
Body were used, directly or indirectly, to develop or create, in whole or in
part, any Sytera IP;
               (iv) Sytera has taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all
proprietary information that Sytera holds, or purports to hold, as a trade
secret;
               (v) Sytera has not assigned or otherwise transferred ownership
of, or agreed to assign or otherwise transfer ownership of, any Sytera IP to any
other Person; and
               (vi) Sytera is not, and has never been, a member or promoter of,
or a contributor to, any industry standards body or similar organization that
could require or obligate Sytera to grant or offer to any other Person any
license or right to any Sytera IP.
          (e) Each item of Sytera IP that is Registered IP is and at all times
has been maintained in compliance with all Legal Requirements; all filings,
payments and other actions required to be made or taken to maintain such item of
Registered IP in full force and effect have been made by the applicable
deadline; and each such item of Registered IP is valid and in full force and
effect. No application for any type of Registered IP filed by or on behalf of
Sytera has been abandoned, allowed to lapse or rejected. No item of Sytera IP
that is Registered IP is subject to any maintenance fees or Taxes or actions
falling due within ninety (90) days after the Closing Date.
          (f) To Sytera’s Knowledge, no Person has infringed, misappropriated or
otherwise violated or is currently infringing, misappropriating or otherwise
violating any Sytera IP.

16



--------------------------------------------------------------------------------



 



          (g) To Sytera’s Knowledge, none of the Sytera IP owned or licensed by
Sytera currently infringes, misappropriates or otherwise violates or has ever
infringed (directly, contributorily, by inducement or otherwise),
misappropriated or otherwise violated any Intellectual Property Right of any
other Person. Without limiting the generality of the foregoing:
               (i) To Sytera’s Knowledge, No infringement, misappropriation or
similar claim or Legal Proceeding is pending or has been threatened against
Sytera; and
               (ii) Sytera is not bound by any Contract to indemnify, defend,
hold harmless or reimburse any other Person with respect to any Intellectual
Property infringement, misappropriation or any similar claim. Sytera has never
assumed, or agreed to discharge or otherwise take responsibility for, any
existing or potential liability of another Person for the infringement,
misappropriation or violation of any Intellectual Property Right.
     2.7 Contracts. Schedule 2.7 of the Sytera Disclosure Schedule identifies
each Sytera Contract and provides an accurate description of the terms of each
Sytera Contract that is not in written form. Sytera has delivered to Sirion
accurate and complete copies of all written Sytera Contracts. Each Sytera
Contract is valid, binding and enforceable by Sytera in accordance with its
terms subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies. Sytera has not
violated or breached, or committed any default under, any Sytera Contract, and,
to Sytera’s Knowledge, no other Person has violated or breached, or committed
any default under, any Sytera Contract. Schedule 2.7 of the Sytera Disclosure
Schedule provides an accurate and complete list of all Consents required under
any Sytera Contract to consummate the transactions contemplated by the
Transaction Documents.
     2.8 Finder’s Fee. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
any of the other transactions contemplated by the Transaction Documents based
upon any arrangements or agreements made by or on behalf of Sytera.
     2.9 Compliance with Legal Requirements. Sytera is, and has at all times
been, in compliance with all material applicable Legal Requirements. Sytera has
never received any notice or other communication from any Person regarding any
actual or possible violation of, or failure to comply with, any Legal
Requirement. Sytera has obtained all material permits, certificates and licenses
required by any Legal Requirement for the conduct of its business and the
ownership of its assets. Sytera is not in violation of any such permit,
certificate or license, and no Legal Proceedings are pending or, to the
knowledge of Sytera, threatened to revoke or limit any such permit, certificate
or license.
     2.10 Legal Proceedings. There is no pending Legal Proceeding, and to
Sytera’s Knowledge, no Person has threatened to commence any Legal Proceeding,
that (i) involves Sytera or any of the assets owned or used by Sytera, or
(ii) that challenges the Merger or any of the other transactions contemplated by
the Transaction Documents. No Legal Proceeding has ever been commenced that
involves Sytera or the assets owned by Sytera. There is no Order in which Sytera
is named or to which any of the assets of Sytera is subject.

17



--------------------------------------------------------------------------------



 



     2.11 No Undisclosed Liabilities. Sytera has no Liabilities, except for
(i) Liabilities reflected on the Sytera Financial Statements, (ii) accounts
payable incurred in the ordinary course of business since the date of the last
balance sheet reflected in the Sytera Financial Statements, none of which are
material in nature or exceed $25,000, (iii) Liabilities under the Sytera
Contracts, and (iv) Liabilities incurred in connection with the negotiation of
the Transaction Documents and the transactions contemplated thereby.
     2.12 Tax Matters. All Tax Returns required to be filed by or on behalf of
Sytera with any Governmental Body before the Closing Date (the “Sytera
Returns”): (i) have been or will be filed on or before the applicable due date
(including any extensions of such due date); (ii) have been, or will be when
filed, accurately and completely prepared in all material respects in compliance
with all applicable Legal Requirements; and (iii) have been provided or made
available to Sirion. All Taxes owed by Sytera have been paid when due, whether
or not such amounts are shown on any Sytera Returns. The Sytera Financial
Statements fully accrue all actual and contingent Liabilities for unpaid Taxes
with respect to all periods through the date thereof and Sytera has made
adequate provision for unpaid Taxes after that date in its books and records. No
Sytera Return has ever been examined or audited by any Governmental Body. No
claim or Legal Proceeding is pending or has been threatened against or with
respect to Sytera in respect of any Tax. There are no unsatisfied Liabilities
for Taxes, including Liabilities for interest, additions to tax and penalties
thereon and related expenses, with respect to which any notice of deficiency or
similar document has been received by Sytera (other than Liabilities for Taxes
asserted under any such notice of deficiency or similar document which are being
contested in good faith by Sytera and with respect to which adequate reserves
for payment have been established). There are no liens for Taxes upon any of the
assets of Sytera except liens for current Taxes not yet due and payable.
     2.13 Employee and Labor Matters.
          (a) Schedule 2.13(a) of the Sytera Disclosure Schedule contains a list
of all of the employees of Sytera as of the date of this Agreement and correctly
reflects, in all material respects, the nature and amount of all compensation
payable to them, their dates of employment and their positions. All of the
employees listed on Schedule 2.13 of the Sytera Disclosure Schedule are “at
will” employees. Sytera has at all times complied with all material Legal
Requirements related to the employment of its employees. Except as set forth on
Schedule 2.13, Sytera has compensated all individuals for, or otherwise
cancelled or satisfied all of its obligations with respect to, all accrued
vacation, deferred compensation and other similar benefits. Since January 1,
2006, Sytera has not increased or committed to increase the salary or benefits
level of any of its employees.
          (b) Except as set forth on Schedule 2.13(b) of the Sytera Disclosure
Schedule, there are no Plans, as defined below, contributed to, maintained or
sponsored by Sytera, to which Sytera is obligated to contribute or with respect
to which Sytera has any liability or potential liability, whether direct or
indirect. For purposes of this Agreement, the term “Plans” shall mean:
(a) employee benefit plans as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), whether or not funded and
whether or not terminated, (b) employment agreements, and (c) personnel policies
or fringe benefit plans, policies, programs and arrangements, whether or not
subject to ERISA, whether or not funded,

18



--------------------------------------------------------------------------------



 



and whether or not terminated, including without limitation, stock bonus,
deferred compensation, pension, severance, bonus, vacation, travel, incentive,
and health, disability and welfare plans.
          (c) Except as set forth on Schedule 2.13(c), none of the Initial
Sytera FTEs is obligated under any Contract, or subject to any Order, that would
conflict with his or her obligation to use his or her best efforts to promote
the interests of the Surviving Corporation after the Closing Date, or that
conflicts with the business of Sytera as presently conducted. During the past
ten (10) years, to the Knowledge of Sytera, none of the Initial Sytera FTEs has
been (i) charged with, indicted for or convicted of any misdemeanor related to
moral turpitude or any felony; (ii) a party to a proceeding with respect to any
misdemeanor related to moral turpitude or any felony; or (iii) the subject of a
bankruptcy proceeding or has been the officer or director of a company that has
been the subject of a bankruptcy proceeding. Sytera is not aware that any
Initial Sytera FTE has plans to terminate his or her employment with the
Surviving Corporation, as a result of the Merger or otherwise.
     2.14 Authority; Binding Nature of Agreement. Except for obtaining the
requisite vote of the holders of Sytera Securities required to approve the
transactions contemplated by the Transaction Documents, which vote will be
obtained prior to the Closing, Sytera has all necessary corporate power and
authority to enter into and to perform its obligations under the Transaction
Documents, and the execution, delivery and performance by Sytera of the
Transaction Documents have been duly authorized by all necessary action on the
part of Sytera and its stockholders. Each of the Transaction Documents to which
Sytera is a party constitutes the valid and binding obligation of Sytera,
enforceable against Sytera in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
     2.15 Non-Contravention. Neither the execution, delivery or performance of
the Transaction Documents, nor the consummation of any of the transactions
contemplated thereby, will directly or indirectly (with or without notice or
lapse of time): (i) result in a violation of any of the provisions of the Sytera
Documents; (ii) to Sytera’s Knowledge, result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by the Transaction Documents or to exercise any remedy or obtain
any relief under any, Legal Requirement or any Order to which Sytera, or any of
the assets owned, used or controlled by Sytera, is subject; or (iii) result in a
violation or breach of, or result in a default under, without or without notice
or lapse of time, any provision of any Sytera Contract.
     2.16 Environmental Protection. No substances that are defined by Legal
Requirements concerning the environment as toxic materials, hazardous wastes or
hazardous substances (including without limitation any asbestos, oils,
petroleum-derived compound or pesticides) (collectively, “Hazardous Materials”)
are or, to the Knowledge of Sytera, have been located in, on or about the Sytera
Leased Real Property. To the Knowledge of Sytera, the Sytera Leased Real
Property has not been used for the storage, manufacture or disposal of Hazardous
Materials, and Sytera has not used, or provided permission to others to use, the
Sytera Leased Real Property for the storage, manufacture or disposal of
Hazardous Materials. Specifically, but without limitation, to the Knowledge of
Sytera, there are and have been no storage tanks located

19



--------------------------------------------------------------------------------



 



on the Sytera Leased Real Property. To the Knowledge of Sytera, no Hazardous
Materials have been transported off site from the Sytera Leased Real Property.
     2.17 Insurance. Schedule 2.17 to the Sytera Disclosure Schedule contains a
brief description of all insurance policies maintained by Sytera with respect to
its business, the Sytera Business Assets and the Sytera Leased Real Property.
Such policies are valid, binding and enforceable in accordance with their terms,
are in full force and effect, and all premiums due thereon have been paid.
     2.18 Related Party Transactions. The Sytera Contracts do not include any
agreement with or any other commitment to (a) any officer or director of Sytera;
(b) any individual related by blood or marriage to any such officer or director;
or (c) any Entity in which Sytera or any such officer, director or related
person has an equity or participating interest.
     2.19 FDA Matters.
          (a) Sytera has been and is in compliance in all material respects with
all applicable Legal Requirements, including the United States Federal Food,
Drug and Cosmetic Act, as amended from time to time, and all regulations
promulgated thereunder (the “FFDCA”), in its development efforts related to any
Product and in conducting any related clinical trials. Sytera has neither
(i) made to the FDA any untrue statement of a material fact regarding any
Product (whether in any submission or otherwise) nor (ii) failed to disclose to
the FDA any material fact required to be disclosed to it by the FDA regarding
such Product.
          (b) Neither Sytera nor any of its officers, directors, agents,
Affiliates or employees (a) was or is presently debarred pursuant to the Generic
Drug Enforcement Act of 1992 (“GDEA”), (b) has been debarred or excluded from
participation in the Medicare program, any state Medicaid program or any other
federal health care program, (c) has been charged with, indicted for, or
convicted of a criminal offense that would lead to debarment or exclusion under
the GDEA, or from participation in the Medicare program, any state Medicaid
program or any other federal health care program, or (d) has been or is under
investigation by any Governmental Body for debarment or exclusion action.
     2.20 Dissenting Shares. No holder of shares of Sytera capital stock who,
pursuant to Section 262 of the DGCL or any successor provision, has the right to
dissent to the Merger and demand payment for such shares, has dissented and
demanded payment for the fair value of such shares of Sytera capital stock in
accordance with the DGCL in connection with the Merger, including any such
holder that subsequently has withdrawn, failed to perfect or otherwise lost such
holder’s right to such payment.
     2.21 Disclosure. Sytera has not made any representation, warranty or
statement in this Agreement, or in any of the schedules or exhibits attached to
this Agreement, that contains any untrue statement of a material fact or, to the
reasonable knowledge of Sytera or Kenneth Widder, Jay Lichter or Nathan Mata,
omitted to state any material fact necessary in order to make the statements
made herein and therein, in the light of the circumstances under which they were
made, not misleading.

20



--------------------------------------------------------------------------------



 



3. Representations and Warranties of Sirion. Except as set forth on the Sirion
Disclosure Schedule, Sirion hereby represents and warrants on and as of the date
hereof, to and for the benefit of the Sytera Indemnitees, as follows:
     3.1 Due Organization; No Subsidiaries; Etc. Sirion is a corporation duly
organized, validly existing and in good standing under the laws of the State of
North Carolina and as a foreign corporation qualified to do business in the
State of Florida and has all necessary power and authority: (i) to conduct its
business in the manner in which its business is currently being conducted;
(ii) to own and use its assets in the manner in which its assets are currently
owned and used; and (iii) to perform its obligations under all Sirion Contracts.
Sirion has not conducted any business under or otherwise used, for any purpose
or in any jurisdiction, any fictitious name, assumed name, trade name or other
name, other than the name “Sirion Therapeutics, Inc.” Sirion is not and has not
been required to be qualified, authorized, registered or licensed to do business
as a foreign corporation in any jurisdiction other than the State of Florida.
Sirion has no Subsidiaries, does not own any controlling interest in any Entity
and has never owned, beneficially or otherwise, any shares or other securities
of, or any direct or indirect equity or other financial interest in, any Entity.
Sirion has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity. Neither Sirion nor any of the shareholders
of Sirion has ever approved, or commenced any Legal Proceeding or made any
election contemplating, the dissolution or liquidation of Sirion’s business or
affairs.
     3.2 Articles of Incorporation and Bylaws; Records. Sirion has delivered to
Sytera accurate and complete (through the date hereof) copies of: (i) the
articles of incorporation and bylaws, including all amendments thereto, of
Sirion; (ii) the stock records of Sirion; and (iii) the minutes and other
records of the meetings and other proceedings (including any actions taken by
written consent or otherwise without a meeting) of the holders of Sirion Common
Stock, the board of directors of Sirion and all committees of the board of
directors of Sirion (the items described in the foregoing clauses “(i),” “(ii)”
and “(iii)” of this Section 3.2 being collectively referred to herein as the
“Sirion Documents”). There have been no formal meetings held of, or corporate
actions taken by, the shareholders of Sirion, the board of directors of Sirion
or any committee of the board of directors of Sirion that are not fully
reflected in the Sirion Documents. There has not been any violation of any of
the Sirion Documents, and at no time has Sirion taken any action that is
inconsistent in any material respect with the Sirion Documents. The books of
account, stock records, minute books and other records of Sirion are accurate,
up-to-date and complete in all material respects, and have been maintained in
accordance with Legal Requirements and prudent business practices.
     3.3 Capitalization, Etc.
          (a) The authorized capital stock of Sirion consists of: (i) 600,000
shares of Sirion Common Stock, of which 100,000 shares have been issued and are
outstanding; (ii) 30,600 shares of Sirion Series A Preferred Stock, none of
which shares have been issued and are outstanding; and (iii) 100,000 shares of
Sirion Series A-1 Preferred Stock, none of which shares have been issued and are
outstanding. All of the outstanding shares of Sirion capital stock: have been
duly authorized and validly issued and are fully paid and nonassessable. All of
the outstanding shares of Sirion capital stock and all of the outstanding
subscriptions, options, calls, warrants or rights (whether or not currently
exercisable) to acquire any shares of Sirion

21



--------------------------------------------------------------------------------



 



capital stock or other securities of Sirion have been issued in compliance with
all applicable federal and state securities laws and other applicable Legal
Requirements and all requirements set forth in the Sirion Documents and Sirion
Contracts. No shares of Sirion capital stock are subject to a repurchase option
in favor of Sirion, and Sirion has never repurchased, redeemed or otherwise
reacquired any shares of Sirion capital stock or other securities of Sirion.
          (b) Except as set forth on Schedule 3.3(b) of the Sirion Disclosure
Schedule, there are no: (i) outstanding subscriptions, options, calls, warrants
or rights (whether or not currently exercisable) to acquire any shares of Sirion
capital stock or other securities of Sirion; (ii) outstanding securities, notes,
instruments or obligations that are or may become convertible into or
exchangeable for any shares of Sirion capital stock or other securities of
Sirion; (iii) outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the capital stock of Sirion; (iv) Contracts
(other than this Agreement) under which Sirion is or may become obligated to
sell, transfer, exchange or issue any shares of Sirion capital stock or any
other securities of Sirion; (v) agreements, voting trusts, proxies or
understandings with respect to the voting, or registration under the Securities
Act, of any shares of Sirion; or (vi) conditions or circumstances that may give
rise to or provide a basis for the assertion of a claim by any Person to the
effect that such Person is entitled to acquire or receive any shares of Sirion
capital stock or other securities of Sirion.
          (c) Schedule 3.3(c) of the Sirion Disclosure Schedule sets forth a
complete and accurate list of all of the stock option plans and other stock or
equity-related plans of Sirion.
     3.4 Sirion Financial Statements. Sirion has furnished to Sytera a complete
and correct copy of Sirion’s unaudited balance sheet dated as of May 31, 2006
and the related statements of operations, shareholders’ equity, and cash flows
for the five (5) months then ended (collectively, the “Sirion Financial
Statements”). The Sirion Financial Statements are complete and correct, are
consistent with the books and records of Sirion and present fairly the assets,
liabilities, financial condition and results of operations of Sirion, as at the
dates and for the periods indicated, have been prepared in accordance with GAAP,
and have been prepared in good faith by Sirion’s management from the books and
records of Sirion. The books and records of Sirion are true, accurate and
complete in all material respects.
     3.5 Equipment; Leasehold. All material items of equipment and other
tangible assets owned by or leased to Sirion are in good condition and repair
(ordinary wear and tear excepted) and are adequate for the conduct of Sirion’s
business in the manner in which such business is currently being conducted.
Sirion does not own any real property or any interest in real property, except
for the leasehold interest created under the real property leases identified in
Schedule 3.5 of the Sirion Disclosure Schedule (the “Sirion Leased Real
Property”).
     3.6 Intellectual Property.
          (a) Schedule 3.6(a) of the Sirion Disclosure Schedule accurately
identifies: (i) each item of Registered IP in which Sirion has or purports to
have an ownership interest of any nature (whether exclusively, jointly with
another Person, or otherwise); (ii) the jurisdiction in which such item of

22



--------------------------------------------------------------------------------



 



Registered IP has been registered or filed and the applicable registration or
serial number; and (iii) any other Person that has an ownership interest in such
item of Registered IP and the nature of such ownership interest. Sirion has
provided to Sytera complete and accurate copies of all applications and
correspondence with any Governmental Body related to each such item of
Registered IP.
          (b) Schedule 3.6(b) of the Sirion Disclosure Schedule accurately
identifies: (i) all Intellectual Property Rights or Intellectual Property
licensed to Sirion (other than any non-customized software that is so licensed
solely in executable or object code form pursuant to a non-exclusive,
internal-use software license or is generally publicly available on standard
terms for less than $1,000); and (ii) the corresponding Contract or Contracts
pursuant to which such Intellectual Property Rights or Intellectual Property is
or are licensed to Sirion. Neither the Merger nor any of the other transactions
contemplated by the Transaction Documents will materially adversely alter or
impair the Surviving Corporation’s right to the Intellectual Property Rights or
Intellectual Property licensed to Sirion.
          (c) Schedule 3.6(c) of the Sirion Disclosure Schedule accurately
identifies each Contract pursuant to which any Person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable) or interest in, any Sirion IP. Sirion is not bound by,
and no Sirion IP is subject to, any Contract containing any covenant or other
provision that in any way limits or restricts the ability of Sirion to use,
exploit, assert, or enforce any Sirion IP anywhere in the world.
          (d) Sirion exclusively owns all right, title, and interest to and in
the Sirion IP free and clear of any Encumbrances. Without limiting the
generality of the foregoing:
               (i) All documents and instruments necessary to perfect the rights
of Sirion in the Registered IP have been validly executed, delivered and filed
in a timely manner with the appropriate Governmental Body.
               (ii) Each Person who is or was an employee or contractor of
Sirion and who is or was involved in the creation or development of any Sirion
IP has signed a valid, enforceable written agreement containing an assignment of
Intellectual Property Rights to Sirion and confidentiality provisions in favor
of Sirion regarding the Sirion IP. No current or former Representative or
Affiliate of Sirion has any claim, right (whether or not currently exercisable)
or interest to or in any Sirion IP.
               (iii) With respect to Sirion IP in the form of licenses of third
party Intellectual Property and Intellectual Property Rights, no funding,
facilities or personnel of any Governmental Body within the jurisdictions
covered by the license were used, directly or indirectly, to develop or create,
in whole or in part, such Sirion IP. With respect to all other Sirion IP, no
funding, facilities or personnel of any Governmental Body were used, directly or
indirectly, to develop or create, in whole or in part, such Sirion IP.
               (iv) Sirion has taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all
proprietary information that Sirion holds, or purports to hold, as a trade
secret.
               (v) Sirion has not assigned or otherwise transferred ownership
of, or agreed to assign or otherwise transfer ownership of, any Sirion IP to any
other Person.

23



--------------------------------------------------------------------------------



 



               (vi) Sirion is not, and has never been, a member or promoter of,
or a contributor to, any industry standards body or similar organization that
could require or obligate Sirion to grant or offer to any other Person any
license or right to any Sirion IP.
          (e) (i) With respect to Sirion IP in the form of licenses from third
parties of Intellectual Property and Intellectual Property Rights: (A) each item
of Sirion IP that is Registered IP is in compliance with all Legal Requirements
and is valid and in full force and effect; and (B) no application for any type
of Registered IP filed by or on behalf of Sirion has been abandoned, allowed to
lapse or rejected.
               (ii) With respect to all other Sirion IP, each item of Sirion IP
that is Registered IP is and at all times has been maintained in compliance with
all Legal Requirements; all filings, payments and other actions required to be
made or taken to maintain such item of Registered IP in full force and effect
have been made by the applicable deadline; and each such item of Registered IP
is valid and in full force and effect. No application for any type of Registered
IP filed by or on behalf of Sirion has been abandoned, allowed to lapse or
rejected.
          (f) To Sirion’s Knowledge: (i) no Person has infringed,
misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Sirion IP.
          (g) None of the Sirion IP owned or, to Sirion’s Knowledge, licensed by
Sirion currently infringes, misappropriates or otherwise violates or has ever
infringed (directly, contributorily, by inducement or otherwise),
misappropriated or otherwise violated any Intellectual Property Right of any
other Person. Without limiting the generality of the foregoing:
               (i) No infringement, misappropriation or similar claim or Legal
Proceeding is pending or, to Sirion’s Knowledge, has been threatened against
Sirion; and
               (ii) Sirion is not bound by any Contract to indemnify, defend,
hold harmless or reimburse any other Person with respect to any Intellectual
Property infringement, misappropriation or any similar claim. Sirion has never
assumed, or agreed to discharge or otherwise take responsibility for, any
existing or potential liability of another Person for the infringement,
misappropriation or violation of any Intellectual Property Right.
     3.7 Contracts. Schedule 3.7 of the Sirion Disclosure Schedule identifies
each Sirion Contract and provides an accurate description of the terms of each
Sirion Contract that is not in written form. Sirion has delivered to Sytera
accurate and complete copies of all written Sirion Contracts. Each Sirion
Contract is valid, binding and enforceable by Sirion in accordance with its
terms subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies. Sirion has not
violated or breached, or committed any default under, any Sirion Contract, and,
to Sirion’s Knowledge, no other Person has violated or breached, or committed
any default under, any Sirion Contract. Schedule 3.7 of the Sirion Disclosure
Schedule provides an accurate and complete list of all Consents required under
any Sirion Contract to consummate the transactions contemplated by the
Transaction Documents.

24



--------------------------------------------------------------------------------



 



     3.8 Finder’s Fee. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
any of the other transactions contemplated by the Transaction Documents based
upon any arrangements or agreements made by or on behalf of Sirion.
     3.9 Compliance with Legal Requirements. Sirion is, and has at all times
been, in compliance with all material applicable Legal Requirements. Sirion has
never received any notice or other communication from any Person regarding any
actual or possible violation of, or failure to comply with, any Legal
Requirement. Sirion has obtained all material permits, certificates and licenses
required by any Legal Requirement for the conduct of its business and the
ownership of its assets. Sirion is not in violation of any such permit,
certificate or license, and no Legal Proceedings are pending or, to the
knowledge of Sirion, threatened to revoke or limit any such permit, certificate
or license.
     3.10 Legal Proceedings. There is no pending Legal Proceeding, and to
Sirion’s Knowledge, no Person has threatened to commence any Legal Proceeding,
that (i) involves Sirion or any of the assets owned or used by Sirion, or
(ii) that challenges the Merger or any of the other transactions contemplated by
the Transaction Documents. No Legal Proceeding has ever been commenced that
involves Sirion or the assets owned by Sirion. There is no Order in which Sirion
is named or to which any of the assets of Sirion is subject.
     3.11 No Undisclosed Liabilities. Sirion has no Liabilities, except for
(i) Liabilities reflected on the Sirion Financial Statements, (ii) accounts
payable incurred in the ordinary course of business since the date of the last
balance sheet reflected in the Sirion Financial Statements, none of which are
material in nature or exceed $25,000, (iii) Liabilities under the Sirion
Contracts, and (iv) Liabilities incurred in connection with the negotiation of
the Transaction Documents and the transactions contemplated thereby.
     3.12 Tax Matters. All Tax Returns required to be filed by or on behalf of
Sirion with any Governmental Body before the Closing Date (the “Sirion
Returns”): (i) have been or will be filed on or before the applicable due date
(including any extensions of such due date); (ii) have been, or will be when
filed, accurately and completely prepared in all material respects in compliance
with all applicable Legal Requirements; and (iii) have been provided or made
available to Sytera. All Taxes owed by Sirion have been paid when due, whether
or not such amounts are shown on any Sirion Returns. The Sirion Financial
Statements fully accrue all actual and contingent Liabilities for unpaid Taxes
with respect to all periods through the date thereof and Sirion has made
adequate provision for unpaid Taxes after that date in its books and records. No
Sirion Return has ever been examined or audited by any Governmental Body. No
claim or Legal Proceeding is pending or has been threatened against or with
respect to Sirion in respect of any Tax. There are no unsatisfied Liabilities
for Taxes, including Liabilities for interest, additions to tax and penalties
thereon and related expenses, with respect to which any notice of deficiency or
similar document has been received by Sirion (other than Liabilities for Taxes
asserted under any such notice of deficiency or similar document which are being
contested in good faith by Sirion and with respect to which adequate reserves
for payment have been established). There are no liens for Taxes upon any of the
assets of Sirion except liens for current Taxes not yet due and payable.

25



--------------------------------------------------------------------------------



 



     3.13 Employee and Labor Matters.
          (a) Schedule 3.13 of the Sirion Disclosure Schedule contains a list of
all of the employees of Sirion as of the date of this Agreement and correctly
reflects, in all material respects, the nature and amount of all compensation
payable to them, their dates of employment and their positions. All of the
employees listed on Schedule 3.13 of the Sirion Disclosure Schedule are “at
will” employees. Sirion has at all times complied with all material Legal
Requirements related to the employment of its employees.
          (b) Except as set forth on Schedule 3.13(b) of the Sirion Disclosure
Schedule, there are no Plans contributed to, maintained or sponsored by Sirion,
to which Sirion is obligated to contribute or with respect to which Sirion has
any liability or potential liability, whether direct or indirect.
          (c) Except as set forth on Schedule 3.13(c) of the Sirion Disclosure
Schedule, none of the employees of Sirion is obligated under any Contract, or
subject to any Order, that would conflict with his or her obligation to use his
or her best efforts to promote the interests of the Surviving Corporation after
the Closing Date, or that conflicts with the business of Sirion as presently
conducted. During the past ten (10) years, to the Knowledge of Sirion, none of
the employees of Sirion has been (i) charged with, indicted for or convicted of
any misdemeanor related to moral turpitude or any felony; (ii) a party to a
proceeding with respect to any misdemeanor related to moral turpitude or any
felony; or (iii) the subject of a bankruptcy proceeding or has been the officer
or director of a company that has been the subject of a bankruptcy proceeding.
Sirion is not aware that any of its employees has plans to terminate his or her
employment with the Surviving Corporation, as a result of the Merger or
otherwise.
     3.14 Authority; Binding Nature of Agreement. Except for obtaining the
requisite vote of the holders of Sirion capital stock required to approve the
transactions contemplated by the Transaction Documents, which vote will be
obtained prior to the Closing, Sirion has all necessary corporate power and
authority to enter into and to perform its obligations under the Transaction
Documents, and the execution, delivery and performance by Sirion of the
Transaction Documents have been duly authorized by all necessary action on the
part of Sirion and its shareholders. Each of the Transaction Documents to which
Sirion is a party constitutes the legal, valid and binding obligation of Sirion,
enforceable against Sirion in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
     3.15 Non-Contravention. Neither the execution, delivery or performance of
the Transaction Documents, nor the consummation of any of the transactions
contemplated thereby, will directly or indirectly (with or without notice or
lapse of time): (i) result in a violation of any of the provisions of the Sirion
Documents; (ii) to Sirion’s Knowledge, result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by the Transaction Documents or to exercise any remedy or obtain
any relief under any, Legal Requirement or any Order to which Sirion, or any of
the assets owned, used or controlled by Sirion, is subject; or (iii) result in a
violation or breach of, or result in a default under, without or without notice
or lapse of time, any provision of any Sirion Contract.

26



--------------------------------------------------------------------------------



 



     3.16 Environmental Protection. No Hazardous Materials are or, to the
Knowledge of Sirion, have been located in, on or about the Sirion Leased Real
Property. To the Knowledge of Sirion, the Sirion Leased Real Property has not
been used for the storage, manufacture or disposal of Hazardous Materials, and
Sirion has not used, or provided permission to others to use, the Sirion Leased
Real Property for the storage, manufacture or disposal of Hazardous Materials.
Specifically, but without limitation, to the Knowledge of Sirion, there are and
have been no storage tanks located on the Sirion Leased Real Property. To the
Knowledge of Sirion, no Hazardous Materials have been transported off site from
the Sirion Leased Real Property.
     3.17 Insurance. Schedule 3.17 to the Sirion Disclosure Schedule contains a
brief description of all insurance policies maintained by Sirion with respect to
its business, the Sirion Business Assets and the Sirion Leased Real Property.
Such policies are valid, binding and enforceable in accordance with their terms,
are in full force and effect, and all premiums due thereon have been paid.
     3.18 Related Party Transactions. The Sirion Contracts do not include any
agreement with or any other commitment to (a) any officer or director of Sirion;
(b) any individual related by blood or marriage to any such officer or director;
or (c) any Entity in which Sirion or any such officer, director or related
person has an equity or participating interest.
     3.19 FDA Matters.
          (a) Sirion has been and is in compliance in all material respects with
all applicable Legal Requirements, including the FFDCA, in its development
efforts related to any Product and in conducting any related clinical trials.
Sirion has neither (i) made to the FDA any untrue statement of a material fact
regarding any Product (whether in any submission or otherwise) nor (ii) failed
to disclose to the FDA any material fact required to be disclosed to it by the
FDA regarding such Product.
          (b) Neither Sirion nor any of its officers, directors, agents,
Affiliates or employees (a) was or is presently debarred pursuant to the GDEA,
(b) has been debarred or excluded from participation in the Medicare program,
any state Medicaid program or any other federal health care program, (c) has
been charged with, indicted for, or convicted of a criminal offense that would
lead to debarment or exclusion under the GDEA, or from participation in the
Medicare program, any state Medicaid program or any other federal health care
program, or (d) has been or is under investigation by any Governmental Body for
debarment or exclusion action.
     3.20 Disclosure. Sirion has not made any representation, warranty or
statement in this Agreement, or in any of the schedules or exhibits attached to
this Agreement, that contains any untrue statement of a material fact or, to the
reasonable knowledge of Sirion or Barry Butler or Roger Vogel, omitted to state
any material fact necessary in order to make the statements made herein and
therein, in the light of the circumstances under which they were made, not
misleading.
4. Additional Covenants of the Parties.
     4.1 FTE Support. For a period of not less than three (3) years following
the Effective Time, the Surviving Corporation shall support six (6) FTEs
(initially Kenneth Widder, Jay Lichter, Nathan Mata, Yun Han, Tam Bui and Fran
Senchak (the “Initial Sytera FTEs”)), as

27



--------------------------------------------------------------------------------



 



designated from time to time by the holders of a majority of the Fully Diluted
Outstanding Shares as of immediately prior to the Effective Time, at salary and
benefit levels at least equal to the full salary and benefit levels as in effect
for the Initial Sytera FTEs immediately prior to the Effective Time. Such FTE
support shall also include maintaining appropriate facilities, capital and
operational support in San Diego, California and reimbursing such FTEs for all
expenses incurred with any necessary travel to Tampa, Florida or any other
location to which such FTEs are required to travel in connection with the
Surviving Corporation’s business. Notwithstanding the foregoing, the Surviving
Corporation’s obligations under this Section 4.1 shall terminate as to any
non-employee Initial Sytera FTEs on the earlier of: (i) the Transfer Date in the
event that the Sytera Assets are transferred to Sytera II pursuant to
Section 1.5(h); or (ii) the date that the Surviving Corporation receives notice
from the Sytera Stockholders’ Representative pursuant to Section 1.5(h) that the
holders of Sytera Securities elect not to have the Sytera Assets transferred to
Sytera II.
     4.2 Indemnification of Officers and Directors. All rights to
indemnification and advancement of expenses existing in favor of those Persons
who are or were directors, officers, agents or employees of Sytera (the
“Indemnified Persons”) for acts and omissions occurring prior to the Effective
Time, as provided in Sytera’s certificate of incorporation or bylaws (in each
case as in effect as of the date of this Agreement), shall survive the Merger
and shall be fully complied with by the Surviving Corporation, to the fullest
extent permitted by the laws of the State of North Carolina.
     4.3 Termination of Certain Sytera Agreements. Each of the following
agreements shall have been terminated, effective as of the Closing, in
accordance with their respective terms, and the parties to each of the following
agreements shall have waived all of their respective rights thereunder,
effective as of, and contingent upon, the Closing: (i) Third Note and Warrant
Purchase Agreement, dated as of March 25, 2005 (the “Bridge Financing
Agreement”); (ii) Security Agreement, dated as of March 25, 2005;
(iii) Intellectual Property Security Agreement, dated as of March 25, 2005;
(iv) Investor Rights Agreement, dated as of March 25, 2005; (v) Right of First
Refusal and Co-Sale Agreement, dated as of March 25, 2005; and (vi) Voting
Agreement, dated as of March 25, 2005.
     4.4 Sirion Escrow; Sirion Indemnification Escrow Shares. At the Closing:
(i) the Sirion Shareholders’ Representative shall deliver to the Surviving
Corporation, on behalf of the holders of Sirion Common Stock, all stock
certificates representing the Sirion Common Stock; (ii) the Surviving
Corporation shall deliver to the Escrow Agent stock certificates representing
the Sirion Indemnification Escrow Shares; and (iii) the Surviving Corporation
shall deliver to the Sirion Shareholders’ Representative, for further
distribution to the holders of Sirion Common Stock, stock certificates
representing the Sirion Common Stock previously held by such holders of Sirion
Common Stock less the Sirion Indemnification Escrow Shares. The Sirion
Indemnification Escrow Shares shall be held by the Escrow Agent, pursuant to the
terms of an escrow agreement substantially in the form of Exhibit E (the “Sirion
Escrow Agreement”), as the sole and exclusive source of indemnification to
secure the indemnification rights of the Sytera Indemnitees set forth in
Section 8 of this Agreement. Subject to the next sentence of this Section 4.4,
the Sirion Indemnification Escrow Shares shall be held by the Escrow Agent until
the Expiration Date. In the event any Sytera Indemnitee has made a claim for
indemnification under Section 8 prior to the end of the Expiration Date in
accordance with this Agreement and

28



--------------------------------------------------------------------------------



 



the Sirion Escrow Agreement, then the Expiration Date with respect to the amount
so claimed shall continue (and the Escrow Agent will continue to hold such
portion of the Sirion Indemnification Escrow Shares in escrow) until such claim
is fully and finally resolved. Thirty (30) days after the Expiration Date, the
Surviving Corporation shall deliver to the Escrow Agent stock certificates
collectively representing all of the Sirion Indemnification Escrow Shares then
held by the Escrow Agent (less any portion of the Sirion Indemnification Escrow
Shares continuing to be held in escrow with respect to unresolved claims
pursuant to the preceding sentence), registered in the name of each holder of
Sirion Common Stock, representing the Pro-Rata Sirion Indemnification Escrow
Shares allocable to each holder of Sirion Common Stock. Promptly following the
resolution of any claim (including payment of any Damages from the Sirion
Indemnification Escrow Shares) after the Expiration Date, the Surviving
Corporation shall deliver to the Escrow Agent stock certificates, collectively
representing any Sirion Indemnification Escrow Shares still held by the Escrow
Agent with respect to such resolved claim, registered in the name of each holder
of Sirion Common Stock, representing the Pro-Rata Sirion Indemnification Escrow
Shares allocable to each holder of Sirion Common Stock. Upon receipt of the
stock certificates from the Surviving Corporation representing the Pro-Rata
Sirion Indemnification Escrow Shares, the Escrow Agent shall return to the
Surviving Corporation all stock certificates registered in the name of the
Escrow Agent for cancellation. The Escrow Agent shall as promptly as practicable
deliver the stock certificates representing the Pro-Rata Sirion Indemnification
Escrow Shares to each holder of Sirion Securities in accordance with the terms
of the Sirion Escrow Agreement. In the event that this Agreement and the Sirion
Escrow Agreement are approved by the requisite vote of the holders of Sirion
Common Stock necessary to approve the Merger, then all holders of Sirion Common
Stock shall, without any further action of any holder of Sirion Common Stock, be
deemed to have consented to and approved: (i) the use of the Sirion
Indemnification Escrow Shares as collateral to secure the rights of the Sytera
Indemnitees under Section 8 of this Agreement in the manner set forth herein and
in the Sirion Escrow Agreement; and (ii) the appointment of the Sirion
Shareholders’ Representative as the representative of the holders of Sirion
Common Stock as their attorney-in-fact and agent for all purposes of Section 8
and under the Sirion Escrow Agreement.
     4.5 Paying Agent Agreement. Promptly following the Closing, the Surviving
Corporation and the Sytera Stockholders’ Representative shall use their best
efforts to enter into a mutually acceptable agreement (the “Paying Agent
Agreement”) with the Escrow Agent or any other Person mutually selected by
Sirion and the Sytera Stockholders’ Representative (the “Paying Agent”), which
Paying Agent Agreement shall provide for the distribution by the Paying Agent to
the holders of Sytera Securities of any portion(s) of the Aggregate Additional
Payments that are paid to such Paying Agent pursuant to Section 1.5; provided,
however, that if, as of any date upon which the Surviving Corporation is
required to pay any portion(s) of the Aggregate Additional Payments to the
holders of Sytera Securities pursuant to Section 1.5, the Surviving Corporation,
the Sytera Stockholders’ Representative and the Paying Agent have not entered
into the Paying Agent Agreement, then all references in each subsection of
Section 1.5 pursuant to which the Surviving Corporation is required to pay such
portion(s) of the Aggregate Additional Payments shall be deemed to refer to the
Sytera Stockholders’ Representative.
     4.6 No Exercise of Repurchase Option. From and after the Closing Date, the
Surviving Corporation agrees that in no event shall it exercise the “Repurchase
Option” provided for in any of the Sytera Restricted Stock Agreements.

29



--------------------------------------------------------------------------------



 



5. Sytera Closing Deliverables. In addition to any other deliverables expressly
contemplated by the Transaction Documents:
     5.1 Consents. At the Closing, Sytera shall deliver to Sirion copies of all
Consents required to be obtained by Sytera in connection with the transactions
contemplated by the Transaction Documents (including the Consents, if any,
identified in Schedule 2.7 of the Sytera Disclosure Schedule and approvals from
each of the holders of Sytera Securities of this Agreement and the transactions
contemplated by the Transaction Documents).
     5.2 Agreements and Documents. At the Closing, Sytera shall deliver to
Sirion copies of the following agreements and documents, each of which shall be
executed and delivered by the other relevant parties thereto, and each of which
at the Closing shall be in full force and effect:
          (a) a voting agreement, in the form attached hereto as Exhibit F (the
“Voting Agreement”), executed by the following holders of Sytera Securities:
Avalon Ventures VI, L.P., Avalon Ventures VI GP Fund, LLC, Avalon Ventures VI,
L.P., Kenneth Widder, Jay Lichter and Nathan Mata;
          (b) an investor rights agreement, in the form attached hereto as
Exhibit G (the “Investor Rights Agreement”), executed by the following holders
of Sytera Securities: Avalon Ventures VI, L.P., Avalon Ventures VI GP Fund, LLC,
Avalon Ventures VI, L.P., Kenneth Widder, Jay Lichter and Nathan Mata;
          (c) consulting agreements, in the form attached hereto as Exhibit H
(each, a “Consulting Agreement”), executed by each of Kenneth Widder and Jay
Lichter;
          (d) employment agreements, in the form attached hereto as Exhibit I
(each, an “Employment Agreement”), executed by each of Nathan Mata, Yun Han, Tam
Bui and Fran Senchak;
          (e) a noncompetition and nonsolicitation agreement, in the form
attached hereto as Exhibit J (the “Noncompetition Agreement”), executed by the
following holders of Sytera Securities: Kenneth Widder, Jay Lichter, Nathan
Mata, Yun Han and Tam Bui;
          (f) the Sytera Escrow Agreement executed by the Sytera Stockholders’
Representative;
          (g) the Sirion Escrow Agreement executed by the Sytera Stockholders’
Representative;
          (h) a legal opinion in the form attached hereto as Exhibit K,
addressed to Sirion from Paul, Hastings, Janofsky & Walker LLP; and
          (i) a legal opinion relating to certain tax matters in the form
attached hereto as Exhibit L, addressed to Sytera from Paul, Hastings, Janofsky
& Walker LLP.

30



--------------------------------------------------------------------------------



 



6. Sirion Closing Deliverables. In addition to any other deliverables expressly
contemplated by the Transaction Documents:
     6.1 Consents. At the Closing, Sirion shall deliver to Sytera copies of all
Consents required to be obtained by Sirion in connection with the transactions
contemplated by the Transaction Documents (including the Consents, if any,
identified in Schedule 3.7 of the Sirion Disclosure Schedule).
     6.2 Agreement and Documents. At the Closing, Sirion shall deliver to Sytera
copies of the following agreements and documents, each of which shall be
executed and delivered by the other parties identified below, and each of which
at the Closing shall be in full force and effect:
          (a) the Voting Agreement executed by the following holders of Sirion
Securities: PharmaBio Development Inc., Barry Butler, Roger Vogel, Susan Benton
and Phillipe Boulangeat;
          (b) the Investor Rights Agreement executed by the following holders of
Sirion Securities: PharmaBio Development Inc., Barry Butler, Roger Vogel, Susan
Benton and Phillipe Boulangeat;
          (c) the Consulting Agreements executed by Sirion;
          (d) the Employment Agreements executed by Sirion;
          (e) the Noncompetition Agreement executed by Sirion;
          (f) the Sytera Escrow Agreement executed by Sirion and the Sirion
Shareholders’ Representative;
          (g) the Sirion Escrow Agreement executed by Sirion and the Sirion
Shareholders’ Representative; and
          (h) a legal opinion, in the form attached hereto as Exhibit M,
addressed to the holders of Sytera Securities from Ward Rovell, P.A.
7. Sytera Indemnification Provisions.
     7.1 Survival of Sytera Representations and Warranties. The representations
and warranties made by Sytera in Section 2 of this Agreement shall survive the
Closing and shall expire at 11:59 p.m. Eastern Time on the Expiration Date;
provided, however, that if, at any time prior to the Expiration Date, the Sirion
Shareholders’ Representative delivers to the Sytera Stockholders’ Representative
a written notice alleging the existence of an inaccuracy in or a breach of any
of the representations and warranties made by Sytera (and setting forth in
reasonable detail the basis for the Sirion Shareholders’ Representative’s belief
that such an inaccuracy or breach may exist) and asserting a claim for recovery
under Section 7.3 in accordance with this Agreement and the Sytera Escrow
Agreement based on such alleged inaccuracy or breach, then the representation or
warranty underlying the claim asserted in such

31



--------------------------------------------------------------------------------



 



notice shall survive the Expiration Date until such time as such claim is fully
and finally resolved. The right to indemnification, payment of Damages or other
remedy based on the existence of an inaccuracy in or a breach of any of the
representations and warranties will not be affected by any investigation
conducted with respect to the accuracy or inaccuracy of or compliance with, any
such representation or warranty, except in the event Sirion or its
representatives or agents acquired actual knowledge of the inaccuracy or breach
prior to the Closing.
     7.2 Survival of Sytera and Sytera II Covenants, Agreements and Obligations.
All of the covenants, agreements and obligations of Sytera and Sytera II
contained in this Agreement shall survive until fully performed or fulfilled,
unless non-compliance with such covenants, agreements or obligations is waived
in writing by the party or parties entitled to such performance. Notwithstanding
anything herein to the contrary, nothing contained in this Section 7 shall be
deemed to limit or decrease the rights or remedies of the Surviving Corporation
with respect to any such covenants, agreements or obligations nor shall preclude
the Surviving Corporation from seeking specific performance, injunctive relief
or any other remedy with respect to any such covenants, agreements or
obligations.
     7.3 Indemnification in Favor of the Sirion Indemnitees. From and after the
Effective Time (but subject to Section 7.1), the Sirion Indemnitees shall be
held harmless and shall be indemnified from and against, and shall be
compensated, reimbursed and paid for, any Damages which are suffered or incurred
by any of the Sirion Indemnitees or to which any of the Sirion Indemnitees may
otherwise become subject (regardless of whether or not such Damages relate to
any Third Party claim) and which arise from or as a result of any:
          (a) inaccuracy in or breach of any representation or warranty of
Sytera set forth in Section 2 of this Agreement; or
          (b) any Legal Proceeding relating to any actual breach referred to in
Section 7.3(a).
     7.4 Sytera Threshold; Sole and Exclusive Remedy.
          (a) No Sirion Indemnitee shall be entitled to indemnification pursuant
to Section 7.3 for any inaccuracy in or breach of any representations and
warranties of Sytera until such time as the total amount of all Damages
(including the Damages arising from such inaccuracy or breach and all other
Damages arising from any other inaccuracies in or breaches of any
representations or warranties) that have been directly or indirectly suffered or
incurred by the Sirion Indemnitees, or to which the Sirion Indemnitees otherwise
become subject, exceeds $250,000 in the aggregate, at which time the Sirion
Indemnitees shall be entitled to be held harmless, indemnified against and
compensated, reimbursed and paid only for those Damages which exceed $250,000,
subject to the limitations contained in Section 7.4(b) and 7.4(c).
          (b) The Sirion Indemnitees may recover Damages to which they are
entitled pursuant to Section 7.3, at the Sirion Shareholders’ Representative’s
option: (i) out of the Sytera Indemnification Escrow Shares; or (ii) out of any
cash amounts received by the holders of Sytera Securities pursuant to
Section 1.5 (the Sytera Indemnification Escrow Shares and any such cash

32



--------------------------------------------------------------------------------



 



amounts received by the holders of Sytera Securities pursuant to Section 1.5
being collectively referred to herein as the “Sytera Indemnification Funds”),
provided that no more than fifty percent (50%) of the aggregate amount of any
such Damages may be recovered in the form of cash and the balance of any such
Damages in excess of such fifty percent (50%) limitation may only be recovered
out of the Sytera Indemnification Escrow Shares. With respect to the portion of
any Damages to be recovered from the Sytera Indemnification Escrow Shares, the
applicable Sirion Indemnitee shall be entitled to recover Sytera Indemnification
Escrow Shares representing that number of shares of Surviving Corporation Common
Stock as is determined by dividing (i) the aggregate amount of such portion of
the Damages, by (ii) $100.00 (As-Adjusted).
          (c) The Sytera Indemnification Funds shall be the sole and exclusive
remedy under this Agreement for the matters set forth in Section 7.3, except in
the case of fraud, willful breach or intentional misrepresentation, for which
the Sirion Indemnitees shall be entitled to proceed directly against only those
individuals who committed such fraud, willful breach or intentional
misrepresentation. Notwithstanding the foregoing, the aggregate dollar amount of
all Damages that the Sirion Indemnitees shall be entitled to recover pursuant to
the indemnification provisions set forth in this Section 7 shall not exceed
$3,750,000.
     7.5 Defense of Third Party Claims.
          (a) In the event of the assertion or commencement by any Person of any
claim or Legal Proceeding (whether against any Sirion Indemnitee or against any
other Person) with respect to which the Sirion Indemnitees may be entitled to
indemnification pursuant to this Section 7, the Sirion Shareholders’
Representative shall promptly give the Sytera Stockholders’ Representative and
the Escrow Agent written notice of such claim or Legal Proceeding (a “Claim”);
provided, however, that any failure on the part of the Sirion Shareholders’
Representative to so notify the Sytera Stockholders’ Representative or the
Escrow Agent shall not limit the Sirion Indemnitees’ rights to indemnification
under this Section 7 (except to the extent such failure materially prejudices
the defense of such Legal Proceeding).
          (b) Within fifteen (15) days of delivery of such written notice, the
Sytera Stockholders’ Representative may elect (by written notice delivered to
the Sirion Shareholders’ Representative) to handle the prosecution or defense of
any Claim involving Third Parties. If the Sytera Stockholders’ Representative
makes the foregoing election, the Sirion Shareholders’ Representative will have
the right to participate at its own expense in all proceedings. The Sytera
Stockholders’ Representative will take all necessary steps to contest the Claim
involving Third Parties or to prosecute such Claim to conclusion or settlement
(subject to Section 7.5(c)), will notify the Sirion Shareholders’ Representative
of the progress of any such Claim, and will provide the Sirion Shareholders’
Representative with reasonable access to all relevant information and
documentation relating to the Claim and the prosecution or defense thereof. If
the Sytera Stockholders’ Representative does not make such election within such
period or fails to diligently contest such Claim after such election, then the
Sirion Shareholders’ Representative shall be free to handle the prosecution or
defense of any such Claim, in which case, the Sirion Shareholders’
Representative will take all necessary steps to contest the Claim involving
Third Parties or to prosecute such Claim to conclusion or settlement (subject to
Section 7.5(c)), will notify the Sytera Stockholders’ Representative of the
progress of any such Claim, and will provide the Sytera Stockholders’
Representative with reasonable access to all relevant

33



--------------------------------------------------------------------------------



 



information and documentation relating to the Claim and the prosecution or
defense thereof, and the Sytera Stockholders’ Representative will have the right
to participate at its own expense in all Legal Proceedings.
          (c) Neither party will compromise or settle any such Claim without the
written consent (which consent may not be unreasonably withheld) of either the
Sirion Shareholders’ Representative (if the Sytera Stockholders’ Representative
defends the Claim) or the Sytera Stockholders’ Representative (if the Sirion
Shareholders’ Representative defends the Claim). Notwithstanding anything in
this Agreement to the contrary, the Sirion Shareholders’ Representative may
withhold its consent to any settlement that does not include a full general
release of all claims against any Sirion Indemnitee from all parties to the
litigation or that requires any Sirion Indemnitee or any of its respective
Affiliates to perform any covenant or refrain from engaging in any activity.
     7.6 Tax Treatment. The parties shall report any indemnification payment
made pursuant to this Section 7 as a purchase price adjustment unless otherwise
required by applicable Legal Requirements.
8. Sirion Indemnification Provisions.
     8.1 Survival of Sirion Representations and Warranties. The representations
and warranties made by Sirion in Section 3 of this Agreement shall survive the
Closing and shall expire at 11:59 p.m. Eastern Time on the Expiration Date;
provided, however, that if, at any time prior to the Expiration Date, the Sytera
Stockholders’ Representative delivers to the Sirion Shareholders’ Representative
a written notice alleging the existence of an inaccuracy in or a breach of any
of the representations and warranties made by Sirion (and setting forth in
reasonable detail the basis for the Sytera Stockholders’ Representative’s belief
that such an inaccuracy or breach may exist) and asserting a claim for recovery
under Section 8.3 in accordance with this Agreement based on such alleged
inaccuracy or breach, then the representation or warranty underlying the claim
asserted in such notice shall survive the Expiration Date until such time as
such claim is fully and finally resolved. The right to indemnification, payment
of Damages or other remedy based on the existence of an inaccuracy in or a
breach of any of the representations and warranties will not be affected by any
investigation conducted with respect to the accuracy or inaccuracy of or
compliance with, any such representation or warranty, except in the event Sytera
or its representatives or agents acquired actual knowledge of the inaccuracy or
breach prior to the Closing.
     8.2 Survival of Surviving Corporation Covenants, Agreements and
Obligations. All of the covenants, agreements and obligations of the Surviving
Corporation contained in this Agreement shall survive until fully performed or
fulfilled, unless non-compliance with such covenants, agreements or obligations
is waived in writing by the party or parties entitled to such performance.
Notwithstanding anything herein to the contrary, nothing contained in this
Section 8 shall be deemed to limit or decrease the rights or remedies of any
holder of Sytera Securities or of Sytera II with respect to any such covenants,
agreements or obligations nor shall preclude any holder of Sytera Securities
from seeking specific performance, injunctive relief or any other remedy with
respect to any such covenants, agreements or obligations.

34



--------------------------------------------------------------------------------



 



     8.3 Indemnification in Favor of the Sytera Indemnitees. From and after the
Effective Time (but subject to Section 8.1), the Sytera Indemnitees shall be
held harmless and shall be indemnified from and against, and shall be
compensated, reimbursed and paid for, any Damages which are suffered or incurred
by any of the Sytera Indemnitees or to which any of the Sytera Indemnitees may
otherwise become subject (regardless of whether or not such Damages relate to
any Third Party claim) and which arise from or as a result of any:
          (a) inaccuracy in or breach of any representation or warranty of
Sirion set forth in Section 3 of this Agreement; or
          (b) any Legal Proceeding relating to any actual breach referred to in
Section 8.3(a).
     8.4 Sirion Threshold; Sole and Exclusive Remedy.
          (a) No Sytera Indemnitee shall be entitled to indemnification pursuant
to Sections 8.3 for any inaccuracy in or breach of any representations and
warranties of Sirion until such time as the total amount of all Damages
(including the Damages arising from such inaccuracy or breach and all other
Damages arising from any other inaccuracies in or breaches of any
representations or warranties) that have been directly or indirectly suffered or
incurred by one or more of the Sirion Indemnitees, or to which one or more of
the Sytera Indemnitees otherwise becomes subject, exceeds $250,000 in the
aggregate, at which time the Sytera Indemnitees who have suffered or incurred
such Damages shall be entitled to be held harmless, indemnified against and
compensated, reimbursed and paid only for those Damages which exceed $250,000,
subject to the limitations contained in Section 8.4(b).
          (b) The Sirion Indemnification Escrow Shares shall be the sole and
exclusive remedy under this Agreement for the matters set forth in Sections 8.3,
except in the case of fraud, willful breach or intentional misrepresentation,
for which the Sytera Indemnitees shall be entitled to proceed directly against
only those individuals which committed such fraud, willful breach or intentional
misrepresentation. With respect to any Damages to be recovered from the Sirion
Indemnification Escrow Shares, the applicable Sytera Indemnitee shall be
entitled to recover Sirion Indemnification Escrow Shares representing or
convertible into that number of shares of Surviving Corporation Common Stock as
is determined by dividing (i) the aggregate amount of such Damages, by (ii)
$100.00 (As-Adjusted). Notwithstanding the foregoing, the aggregate dollar
amount of all Damages that the Sytera Indemnitees shall be entitled to recover
pursuant to the indemnification provisions set forth in this Section 8 shall not
exceed $3,750,000.
     8.5 Defense of Third Party Claims.
          (a) In the event of the assertion or commencement by any Person of any
Claim (whether against any Sytera Indemnitee or against any other Person) with
respect to which a Sytera Indemnitee may be entitled to indemnification pursuant
to this Section 8, the Sytera Stockholders’ Representative shall promptly give
the Sirion Shareholders’ Representative written notice of such Claim; provided,
however, that any failure on the part of the Sytera Stockholders’ Representative
to so notify the Sirion Shareholders’ Representative shall not limit

35



--------------------------------------------------------------------------------



 



the Sytera Indemnitees’ rights to indemnification under this Section 8 (except
to the extent such failure materially prejudices the defense of such Legal
Proceeding).
          (b) Within fifteen (15) days of delivery of such written notice, the
Sirion Shareholders’ Representative may elect (by written notice delivered to
the Sytera Stockholders’ Representative) to handle the prosecution or defense of
any Claim involving Third Parties. If the Sirion Shareholders’ Representative
makes the foregoing election, the Sytera Stockholders’ Representative will have
the right to participate at its own expense in all proceedings. The Sirion
Shareholders’ Representative will take all necessary steps to contest the Claim
involving Third Parties or to prosecute such Claim to conclusion or settlement
(subject to Section 8.5(c)), will notify the Sytera Stockholders’ Representative
of the progress of any such Claim, and will provide the Sytera Stockholders’
Representative with reasonable access to all relevant information and
documentation relating to the Claim and the prosecution or defense thereof. If
the Sirion Shareholders’ Representative does not make such election within such
period or fails to diligently contest such Claim after such election, then the
Sytera Stockholders’ Representative shall be free to handle the prosecution or
defense of any such Claim, in which case, the Sytera Stockholders’
Representative will take all necessary steps to contest the Claim involving
Third Parties or to prosecute such Claim to conclusion or settlement (subject to
Section 8.5(c)), will notify the Sirion Shareholders’ Representative of the
progress of any such Claim, and will provide the Sirion Shareholders’
Representative with reasonable access to all relevant information and
documentation relating to the Claim and the prosecution or defense thereof, and
the Surviving Corporation will have the right to participate at its own expense
in all Legal Proceedings.
          (c) Neither party will compromise or settle any such Claim without the
written consent (which consent may not be unreasonably withheld) of either the
Sytera Stockholders’ Representative (if the Sirion Shareholders’ Representative
defends the Claim) or the Sirion Shareholders’ Representative (if the Sytera
Stockholders’ Representative defends the Claim). Notwithstanding anything in
this Agreement to the contrary, the Sytera Stockholders’ Representative may
withhold its consent to any settlement that does not include a full general
release of all claims against any Sytera Indemnitee from all parties to the
litigation or that requires any Sytera Indemnitee or any of its respective
Affiliates to perform any covenant or refrain from engaging in any activity.
     8.6 Tax Treatment. The parties shall report any indemnification payment
made pursuant to this Section 8 as a purchase price adjustment unless otherwise
required by applicable Legal Requirements.
9. Miscellaneous.
     9.1 Sytera Stockholders’ Representative.
          (a) The holders of Sytera Securities, by approving this Agreement and
the transactions contemplated hereby, hereby irrevocably appoint Kenneth J.
Widder, M.D. as their Sytera Stockholders’ Representative, agent and
attorney-in-fact for purposes of this Agreement and the Escrow Agreement, and
consent to the taking by the Sytera Stockholders’ Representative of any and all
actions and the making of any decisions required or permitted to be taken by him

36



--------------------------------------------------------------------------------



 



under this Agreement and the Sytera Escrow Agreement (including the exercise of
the power to authorize delivery to the Sirion Indemnitees of Sytera
Indemnification Escrow Shares in satisfaction of claims by the Sirion
Indemnitees). The Sytera Stockholders’ Representative hereby agrees to
negotiate, enter into settlements and compromises of claims, including
third-party claims, to comply with orders of courts and awards of arbitrators
with respect to such claims, resolve any claim made pursuant to Section 7, take
all actions necessary in his judgment for the accomplishment of the foregoing,
and hereby accepts his appointment as the Sytera Stockholders’ Representative
for purposes of this Agreement and the Sytera Escrow Agreement. The Sirion
Shareholders’ Representative shall be entitled to deal exclusively with the
Sytera Stockholders’ Representative on all matters relating to this Agreement
which provide for Sytera Stockholders’ Representative action, including
Section 7 hereof, and the Sytera Escrow Agreement and shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any holder of Sytera
Securities by the Sytera Stockholders’ Representative, and on any other action
taken or purported to be taken on behalf of any holder of Sytera Securities by
the Sytera Stockholders’ Representative, as fully binding upon such holder of
Sytera Securities.
          (b) If the Sytera Stockholders’ Representative shall die, become
disabled or otherwise be unable to fulfill his responsibilities as agent of the
holders of Sytera Securities, then Jay Lichter shall, within ten (10) days after
such death or disability, appoint a successor representative reasonably
satisfactory to the Sirion Shareholders’ Representative. Any such successor
shall become the “Sytera Stockholders’ Representative” for purposes of
Section 7, the Sytera Escrow Agreement and this Section 9.1. If for any reason
there is no Sytera Stockholders’ Representative at any time, all references
herein to the Sytera Stockholders’ Representative shall be deemed to refer to
Jay Lichter.
          (c) The Sytera Stockholders’ Representative shall not be liable to the
holders of Sytera Securities for any act done or omitted hereunder as Sytera
Stockholders’ Representative while acting in good faith and in the exercise of
reasonable judgment. Holders of Sytera Securities on whose behalf Sytera
Indemnification Escrow Shares were contributed to the escrow shall severally
indemnify the Sytera Stockholders’ Representative and hold the Sytera
Stockholders’ Representative harmless against any loss, liability or expense
incurred without gross negligence, bad faith or willful misconduct on the part
of such Sytera Stockholders’ Representative and arising out of or in connection
with the acceptance or administration of such Sytera Stockholders’
Representative’s duties hereunder.
          (d) The Sytera Stockholders’ Representative shall be entitled to rely
upon any order, judgment, certificate, demand, notice, instrument or other
writing delivered to him hereunder without being required to investigate the
validity, accuracy or content thereof nor shall the Sytera Stockholders’
Representative be responsible for the validity or sufficiency of this Agreement.
In all questions arising under this Agreement, the Sytera Stockholders’
Representative may rely on the advice of counsel, and for anything done, omitted
or suffered in good faith by the Sytera Stockholders’ Representative based on
such advice, the Sytera Stockholders’ Representative shall not be liable to the
holders of Sytera Securities.
     9.2 Sirion Shareholders’ Representative.

37



--------------------------------------------------------------------------------



 



          (a) The holders of Sirion Securities, by approving this Agreement and
the transactions contemplated hereby, hereby irrevocably appoint Barry Butler as
their Sirion Shareholders’ Representative, agent and attorney-in-fact for
purposes of this Agreement and the Sirion Escrow Agreement, and consent to the
taking by the Sirion Shareholders’ Representative of any and all actions and the
making of any decisions required or permitted to be taken by him under this
Agreement and the Sirion Escrow Agreement (including the exercise of the power
to authorize delivery to the Sytera Indemnitees of Sirion Indemnification Escrow
Shares in satisfaction of claims by the Sytera Indemnitees). The Sirion
Shareholders’ Representative hereby agrees to negotiate, enter into settlements
and compromises of claims, including third-party claims, to comply with orders
of courts and awards of arbitrators with respect to such claims, resolve any
claim made pursuant to Section 8, take all actions necessary in his judgment for
the accomplishment of the foregoing, and hereby accepts his appointment as the
Sirion Shareholders’ Representative for purposes of this Agreement and the
Sirion Escrow Agreement. The Sytera Stockholders’ Representative shall be
entitled to deal exclusively with the Sirion Shareholders’ Representative on all
matters relating to this Agreement which provide for Sirion Shareholder
Representative Action, including Section 8 hereof, and the Sirion Escrow
Agreement and shall be entitled to rely conclusively (without further evidence
of any kind whatsoever) on any document executed or purported to be executed on
behalf of any holder of Sirion Securities by the Sirion Shareholders’
Representative, and on any other action taken or purported to be taken on behalf
of any holder of Sirion Securities by the Sirion Shareholders’ Representative,
as fully binding upon such holder of Sirion Securities.
          (b) If the Sirion Shareholders’ Representative shall die, become
disabled or otherwise be unable to fulfill his responsibilities as agent of the
holders of Sirion Securities, then Roger Vogel shall, within ten (10) days after
such death or disability, appoint a successor representative reasonably
satisfactory to the Sytera Stockholders’ Representative. Any such successor
shall become the “Sirion Shareholders’ Representative” for purposes of
Section 8, the Sirion Escrow Agreement and this Section 9.2. If for any reason
there is no Sirion Shareholders’ Representative at any time, all references
herein to the Sytera Stockholders’ Representative shall be deemed to refer to
Roger Vogel.
          (c) The Sirion Shareholders’ Representative shall not be liable to the
holders of Sirion Securities for any act done or omitted hereunder as Sirion
Shareholders’ Representative while acting in good faith and in the exercise of
reasonable judgment. Holders of Sirion Securities on whose behalf Sirion
Indemnification Escrow Shares were contributed to the escrow shall severally
indemnify the Sirion Shareholders’ Representative and hold the Sirion
Shareholders’ Representative harmless against any loss, liability or expense
incurred without gross negligence, bad faith or willful misconduct on the part
of such Sirion Shareholders’ Representative and arising out of or in connection
with the acceptance or administration of such Sirion Shareholders’
Representative’s duties hereunder.
          (d) The Sirion Shareholders’ Representative shall be entitled to rely
upon any order, judgment, certificate, demand, notice, instrument or other
writing delivered to him hereunder without being required to investigate the
validity, accuracy or content thereof nor shall the Sirion Shareholders’
Representative be responsible for the validity or sufficiency of this Agreement.
In all questions arising under this Agreement, the Sirion Shareholders’
Representative may rely on the advice of counsel, and for anything done, omitted
or suffered in

38



--------------------------------------------------------------------------------



 



good faith by the Sirion Shareholders’ Representative based on such advice, the
Sirion Shareholders’ Representative shall not be liable to the holders of Sirion
Securities.
     9.3 Fees and Expenses. Each party to this Agreement shall bear and pay all
fees, costs and expenses (including all legal fees and accounting fees) that
have been incurred or that are incurred by such party in connection with the
transactions contemplated by the Transaction Documents.
     9.4 Attorneys’ Fees. If any action or proceeding relating to this Agreement
or the enforcement of any provision of this Agreement is brought against any
party hereto, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements in addition to any other relief to
which the prevailing party may be entitled.
     9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient; if not, then on the next Business Day; (iii) three (3) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) Business Day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 9.5):
          If to Sirion:
Sirion Therapeutics, Inc.
3110 Cherry Palm Drive, Suite 350
Tampa, Florida 33610
Attn: Barry Butler
Fax: (813) 910-9585
E-mail: bbutler@siriontherapeutics.com
          With a copy (which shall not constitute notice) to:
Hill, Ward & Henderson, P.A.
101 E. Kennedy Boulevard, Suite 3700
Tampa, Florida 33602
Attn: Reid Haney, Esq.
Fax: (813) 222-8701
E-mail: rhaney@wardrovell.com
and
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

39



--------------------------------------------------------------------------------



 



2500 Wachovia Capitol Center
Raleigh, NC 27601
Attn: Christopher B. Capel
Fax: (919) 821-6800
E-mail: ccapel@smithlaw.com
          If to Sytera or Sytera II:
Sytera, Inc.
505 Coast Boulevard South, Suite 412
La Jolla, California 92037
Attention: Jay Lichter, Ph.D.
Fax: (858) 754-3001
E-mail: jlichter@sytera.com
          With a copy (which shall not constitute notice) to:
Paul, Hastings, Janofsky & Walker LLP
3579 Valley Centre Drive
San Diego, California 92130
Attn: Carl R. Sanchez, Esq.
Fax: (858) 720-2555
E-mail: carlsanchez@paulhastings.com
          If to the Sytera Stockholders’ Representative:
Kenneth J. Widder, M.D.
c/o Sytera, Inc.
505 Coast Boulevard South, Suite 412
La Jolla, California 92037
Fax: (858) 754-3001
E-mail: kwidder@sytera.com
          With a copy (which shall not constitute notice) to:
Paul, Hastings, Janofsky & Walker LLP
3579 Valley Centre Drive
San Diego, California 92130
Attn: Carl R. Sanchez, Esq.
Fax: (858) 720-2555
E-mail: carlsanchez@paulhastings.com
          If to the Sirion Shareholders’ Representative:

40



--------------------------------------------------------------------------------



 



Barry Butler
c/o Sirion Therapeutics, Inc.
3110 Cherry Palm Drive, Suite 350
Tampa, Florida 33610
Fax: (813) 910-9585
E-mail: bbutler@siriontherapeutics.com
          With a copy (which shall not constitute notice) to:
Hill, Ward & Henderson, PA
101 E. Kennedy Boulevard, Suite 3700
Tampa, Florida 33602
Attn: Reid Haney, Esq.
Fax: (813) 221-2900
E-mail: rhaney@hwhlaw.com
and
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
2500 Wachovia Capitol Center
Raleigh, NC 27601
Attn: Christopher B. Capel
Fax: (919) 821-6800
E-mail: ccapel@smithlaw.com
     9.6 Headings. The headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
     9.7 Governing Law. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of Delaware
without giving effect to its principles of conflicts of laws.
     9.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns, if any.
Neither party shall assign or delegate, by operation of law or otherwise, its
rights or obligations under this Agreement to any Person with the prior written
consent of the other party, except that a party may make such an assignment
without the other party’s consent to Affiliates or to a successor to
substantially all of the business of such party, whether in a merger, sale of
stock, sale of assets or other transaction. Any assignment or attempted
assignment by either party in violation of the terms of this Section 9.8 shall
be null and void and of no legal effect.
     9.9 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative and not alternative. The parties agree
that, in the event of any breach or threatened breach by any party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other party to this Agreement, such

41



--------------------------------------------------------------------------------



 



other party shall be entitled, in addition to any other remedy that may be
available to it, to: (i) a decree or order of specific performance or mandamus
to enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The parties further agree that no Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 9.9, and the parties
irrevocably waive any right they may have to require the obtaining, furnishing
or posting of any such bond or similar instrument.
     9.10 Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
     9.11 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.
     9.12 Severability. If one or more provisions of this Agreement are held by
a court of competent jurisdiction to be unenforceable under applicable Legal
Requirements, the parties agree to promptly renegotiate such provision in good
faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement in writing for such provision, then: (i) such provision
shall be excluded from this Agreement; (ii) the balance of the Agreement shall
be interpreted as if such provision were so excluded; and (iii) the balance of
the Agreement shall be enforceable in accordance with its terms.
     9.13 Parties in Interest; Third Party Beneficiaries. Except as set forth in
the next sentence, none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and assigns. Each of the holders of Sytera
Securities are expressly intended by the parties hereto to be third party
beneficiaries to this Agreement and thereby are entitled to file suit to enforce
their rights hereunder, including the right to receive, from time to time, any
payments under Sections 1.4 and 1.5 of this Agreement.
     9.14 Construction.
          (a) For purposes of this Agreement, whenever the context requires:
(i) the singular number shall include the plural, and vice versa; (ii) the
masculine gender shall include the feminine and neuter genders; (iii) the
feminine gender shall include the masculine and neuter genders; and (iv) the
neuter gender shall include the masculine and feminine genders.

42



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto has been represented by legal counsel
except to the extent that such party has declined legal counsel. Accordingly,
the parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
          (d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
     9.15 Entire Agreement. This Agreement, together with the schedules and
exhibits hereto and thereto, sets forth the entire understanding of the parties
hereto relating to the subject matter hereof and thereof and supersedes all
prior agreements and understandings among or between any of the parties relating
to the subject matter hereof and thereof.
     9.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

43



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have duly executed this Agreement and Plan
of Merger and Reorganization as of the first date written above.

                      Sirion Therapeutics, Inc.       Sytera, Inc.    
 
                   
By:
  /s/ Barry Butler       By:   /s/ Kenneth J. Widder    
 
                   
 
  Barry Butler           Kenneth J. Widder, M.D.    
 
  President           Chairman and Chief Executive Officer    
 
                    Sytera II, Inc.       Sytera Stockholders’ Representative  
 
 
                   
By:
  Kenneth J. Widder       By:   /s/ Kenneth J. Widder    
 
                   
 
  Kenneth J. Widder, M.D.           Kenneth J. Widder, M.D.    
 
  Chairman and Chief Executive Officer                
 
                                Sirion Shareholders’ Representative    
 
                   
 
          By:   /s/ Barry Butler    
 
                   
 
              Barry Butler    

[Signature Page to Agreement and Plan of Merger and Reorganization]

 



--------------------------------------------------------------------------------



 



Exhibit A
CERTAIN DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
following respective meanings:
     “Affiliate” shall mean, with respect to any Person, any other Person,
directly or indirectly, controlling, controlled by or under common control with
such Person. For purposes of this definition a Person is deemed to “control” an
Entity if such Person, directly or indirectly, (i) has the power to direct the
management or policies of such Entity; or (ii) owns, beneficially or of record
(a) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (b) at least fifty
percent (50%) of the outstanding equity or financial interests of such Entity.
     “Aggregate Merger Consideration” shall mean the Aggregate Stock
Consideration, the Aggregate Note Consideration, and the Aggregate Additional
Payments, collectively.
     “Annual Net Sales” shall mean the Net Sales for any fiscal year (or portion
thereof) of the Surviving Corporation (or any successor Person thereto).
     “Applicable Per Share Merger Consideration” shall mean the Series B Per
Share Merger Consideration, the Series A Per Share Merger Consideration and the
Common Stock Per Share Merger Consideration, as applicable.
     As used in this Agreement to calculate the number of shares of Sirion
Common Stock to be issued to the holders of Sytera Securities in connection with
the payment of any portion of the Aggregate Additional Payments, “Applicable
Price Per Share” shall mean the average As-Adjusted VWAP for the thirty
(30) consecutive Trading Days prior to but not including the date upon which the
event giving rise to the payment of such portion of the Aggregate Additional
Payments occurs. As examples, in calculating the number of shares of Surviving
Corporation Common Stock to be issued in connection with the achievement of (i)
[* * *], the Applicable Price Per Share shall be equal to the As-Adjusted VWAP
for the thirty (30) Trading Days prior to but not including [* * *], and (ii) [*
* *], the Applicable Price Per Share shall be equal to the As-Adjusted VWAP for
the thirty (30) Trading Days prior to but not including [* * *].
     “As-Adjusted” shall mean, with respect to any number of shares or price per
share of Surviving Corporation Common Stock or Surviving Corporation Series A
Preferred Stock, as applicable, that number or price as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like occurring with
respect to the Surviving Corporation Common Stock or Surviving Corporation
Series A Preferred Stock following the Effective Time.
     “Business Day” shall mean any day except Saturday, Sunday, any day which
shall be a federal legal holiday, or a day on which either the SEC or banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
     “Common Stock Denominator” shall mean that number of shares of Sytera
Common Stock outstanding as of immediately prior to the Effective Time (other
than any shares of Sytera Common Stock that are Dissenting Shares).
     “Competitive Product” shall mean a substance that is legally commercialized
in any country in the world after [* * *], and that either (i) contains Syt101
as its active pharmaceutical ingredient, has the same indication as such
Product, and has the same bioavailability and bioequivalence as such Product; or
(ii) the FDA has defined as a drug product that is the ‘Pharmaceutical
Equivalent’ or ‘Therapeutically Equivalent’ of such Product, and has assigned an
‘AA,’ ‘AB,’ ‘AN,’ ‘AO,’ ‘AP’ or ‘AT’ evaluation code.

 



--------------------------------------------------------------------------------



 



     “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization) of to any
third party (including any Governmental Body).
     “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, whether express or implied.
     “Damages” shall mean any loss, damage, injury, liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, fee (including reasonable
attorneys’ fees), charge, cost (including costs of investigation) or expense of
any nature, whether or not involving a Third Party claim, or diminution of
value.
     “Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
affecting property, real or personal, tangible or intangible, including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statute of any
jurisdiction).
     “Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.
     “Exchange” shall mean the following markets or exchanges on which the
Surviving Corporation Common Stock is listed or quoted for trading on a given
date: (i) the American Stock Exchange; (ii) the New York Stock Exchange;
(iii) the NASDAQ Global Select Market; (iv) the NASDAQ National Market (or
NASDAQ Global Market); or (v) the NASDAQ Small Cap Market (or NASDAQ Capital
Market).
     “FDA” shall mean the United States Food and Drug Administration, or any
successor Governmental Body in the United States.
     “Fenretinide” shall mean 4-hydroxyphenyl retinamide and its active
metabolite, 4-methoxyphenyl retinamide.
     “FTE” shall mean the equivalent of a full-time twelve (12) months’
(including normal vacations, sick days and holidays) work of an employee of or a
consultant to a party; provided, however, that each party understands and agrees
that the other party retains complete discretion to change the identity of any
such employee or consultant.
     “Fully Diluted Outstanding Shares” shall mean that number of shares of
Sytera Common Stock (other than any Dissenting Shares) that, as of immediately
prior to the Effective Time, are: (i) outstanding; (ii) issuable upon conversion
of any outstanding shares of Sytera Series A Preferred Stock (other than any
shares of Sytera Series A Preferred that are Dissenting
 ii 

 



--------------------------------------------------------------------------------



 



Shares); or (iii) issuable upon conversion of any shares of Sytera Series B
Preferred Stock (other than any shares of Sytera Series B Preferred Stock that
are Dissenting Shares).
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis throughout the periods
covered.
     “Governmental Authorization” shall mean any: (i) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement; or (ii) right under any Contract with any Governmental Body.
     “Governmental Body” shall mean any: (i) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign, supranational or other
government (including the European Union); or (iii) governmental,
self-regulatory or quasi-governmental authority of any nature, including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Entity and any court or other tribunal.
     [* * *]
     “Intellectual Property” shall mean and include all apparatus, biological
materials, clinical data, chemical compositions or structures, databases and
data collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, marks (including brand names, product names, logos, and
slogans), methods, processes, proprietary information, protocols, schematics,
specifications, software, techniques, URLs, websites, works of authorship, and
other forms of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing such as instruction manuals,
laboratory notebooks, prototypes, samples, studies, and summaries).
     “Intellectual Property Rights” shall mean and include all past, present,
and future rights of the following types, which may exist or be created under
the Legal Requirements of any jurisdiction in the world: (i) rights associated
with works of authorship, including exclusive exploitation rights, copyrights
and moral rights; (ii) trademark and trade name rights and similar rights; (iii)
trade secret rights; (iv) patents and industrial property rights; (v) other
proprietary rights in Intellectual Property of every kind and nature; and
(vi) all registrations, renewals, extensions, combinations, divisions, or
reissues of, and applications for, any of the rights referred to in the
foregoing clauses “(i)” through “(v)” of this definition.
     “Knowledge” shall mean (i) with respect to Sytera, the actual knowledge of
Kenneth Widder, Jay Lichter or Nathan Mata, or (ii) with respect to Sirion, the
actual knowledge of Barry Butler or Roger Vogel.
     “Legal Proceeding” shall mean any ongoing or threatened action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.
 iii 

 



--------------------------------------------------------------------------------



 



     “Legal Requirement” shall mean any federal, state, local, municipal,
foreign, international, multinational or other law, statute, constitution,
principle of common law, resolution, ordinance, code, edict, decree, rule,
regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.
     “Liabilities” shall mean any debt, obligation, duty or liability of any
nature (including unknown, undisclosed, unmatured, unaccrued, contingent, or
indirect) regardless of whether such debt, obligation, duty or liability would
be required to be disclosed on a balance sheet prepared in accordance with GAAP
and regardless of whether such debt, obligation, duty or liability is
immediately due and payable.
     [* * *]
     “Net Sales” shall mean the amount billed by a party or its Affiliate or
sublicensee to a Third Party which is not an Affiliate or sublicensee of the
selling party (unless such Affiliate or sublicensee is the end user of such
Product, in which case the amount billed therefor shall be deemed to be the
amount that would be billed to a Third Party in an arm’s length transaction) for
sales of a Product to Third Parties, less the following items to the extent
actually incurred (or accrued in accordance with GAAP): (i) trade discounts,
credits or allowances; (ii) chargebacks; (iii) credits or allowances
additionally granted upon returns, rejections or recalls; (iv) freight,
shipping, transportation, and insurance charges; (v) taxes, duties or other
tariffs (other than income Taxes) mandated by any Governmental Body; (v) rebates
(including any and all federal, state or local government rebates (e.g.,
Medicaid rebates); and (vi) any amounts actually written off or specifically
identified as uncollectible in accordance with GAAP, provided, however, that the
amounts under this clause may not exceed [* * *] of gross sales of Products in
any calendar quarter.
In the event a Product consists of Syt101 and/or any other active ingredients
causing such product to be covered by any patent or patent application of Sytera
(“Sytera Patent”) and other active ingredients not covered by any Sytera Patent
or is sold together with one or more other products not covered by any Sytera
Patent for a single invoiced price (a “Combination Product”), the Net Sales from
the Combination Product, for the purposes of determining any amounts required to
be paid pursuant to any provision of Section 1.5, shall be determined by
multiplying the Net Sales of the Combination Product during the applicable
reporting period, by the fraction A/(A+B), where A is the weighted average per
unit sale price of the Product when sold in finished form with only the one or
more active ingredients covered by any Sytera Patent (it being understood that
if there are multiple active ingredients covered by Sytera Patent, they will be
designated as A-1, A-2, etc.) and no other active ingredients not covered by any
Sytera Patent in the country in which the Combination Product is sold, and B is
the weighted average per unit sale price of an active ingredient not covered by
any Sytera Patent (it being understood that if there are multiple other active
ingredients not covered by any Sytera Patent they shall be designated as B-1,
B-2, etc.) contained in the other product(s) included in the Combination Product
when sold separately in finished form in the country in which the Combination
Product is sold, in each case during the applicable reporting period or, if
sales of the Product alone did not occur in such period, then in the most recent
reporting period in which arm’s length fair market sales of such Product
occurred.
 iv 

 



--------------------------------------------------------------------------------



 



If a Product consisting of only Syt101 and/or any other active ingredients
covered by any Sytera Patent is not sold separately, then for purposes of the
foregoing calculation, A will not be less than the price at which the
commercially available product that is most comparable to a Product consisting
of only Syt101 and/or any other active ingredients covered by any Sytera Patent
could be purchased in the quantities necessary for the Combination Product. If a
product consisting of only the other active ingredients not covered by any
Sytera Patent is not sold separately, then for purposes of the foregoing
calculation, B will not be greater than the price at which the commercially
available product that is most comparable to the product consisting of only the
other active ingredients not covered by any Sytera Patent could be purchased in
the quantities necessary for the Combination Product. If comparable products
referenced above do not exist in the marketplace, Net Sales for the purposes of
determining of determining any amounts required to be paid pursuant to any
provision of Section 1.5 on a Combination Licensed Product shall be mutually
agreed upon by the Parties based on the relative value contributed by each
component, such agreement not to be unreasonably withheld.
     “Order” shall mean any writ, decree, permanent injunction, order or similar
action issued in a Legal Proceeding.
     “Payment Term” shall mean, for any given country, the period of time
commencing on the date of [* * *] in such country and ending upon the later of:
[* * *].
     “Person” shall mean any natural person, Entity or Governmental Body.
     [* * *]
     [* * *]
     “Product” shall mean any preparation which contains Syt101 as an active
ingredient for sale by prescription, over-the-counter or any other method.
     [* * *]
     “Pro-Rata Sirion Indemnification Escrow Shares” shall mean, with respect to
any specific holder of Sirion Common Stock, that percentage of all Sirion
Indemnification Escrow Shares to be held in escrow pursuant to the terms of the
Sirion Escrow Agreement as is set forth opposite such holder’s name on Exhibit N
attached hereto.
     “Pro-Rata Sytera Indemnification Escrow Shares” shall mean, with respect to
any specific holder of Sytera Securities, that percentage of all shares of
Surviving Corporation Common Stock to he held in escrow pursuant to the terms of
the Sytera Escrow Agreement as is set forth opposite such holder’s name on
Exhibit O attached hereto.
     “Qualified Sale Transaction” shall mean any Sale Transaction: (i) that
occurs prior to the achievement of Development Payment Event 2; and (ii) in
which at least fifty percent (50%) of the consideration (in terms of value) to
be paid in such transaction is directly or indirectly attributable to the value
of (x) the assets held by Sytera as of immediately prior to the Effective Time,
and/or (y) assets that arose after the Effective Time, but were derived directly
or
 v 

 



--------------------------------------------------------------------------------



 



indirectly, in whole or in part, from assets held by Sytera as of immediately
prior to the Effective Time.
     “Registered IP” shall mean all Intellectual Property Rights that are
registered, filed, or issued under the authority of any Governmental Body,
including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.
     [* * *]
     “Representatives” shall mean officers, directors, employees, consultants,
agents, attorneys, accountants, advisors and representatives.
     “Sale Transaction” shall mean any transaction or series of transactions
(other than the Merger or any transaction contemplated by that certain Escrow
Agreement, dated as of even date herewith, by and among Sirion, North Sound
Capital LLC and the Escrow Agent) involving: (i) any direct or indirect sale,
exchange, lease, license, transfer, assignment or other disposition of
businesses, assets or other rights of the Surviving Corporation, other than
non-exclusive licenses granted in the ordinary course of the Surviving
Corporation’s business; (ii) any merger, consolidation, share exchange, tender
offer, business combination, consolidation or other similar transaction in which
the Surviving Corporation is a constituent corporation or otherwise involved in
which the stockholders of the Surviving Corporation as of immediately prior to
any such transaction own less than fifty percent (50%) of voting power of the
Surviving Corporation or the other party involved immediately after such
transaction; or (iii) any liquidation, dissolution or winding up of the
Surviving Corporation.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Series A Denominator” shall mean the number of shares of Sytera Series A
Preferred Stock outstanding as of immediately prior to the Effective Time (other
than any shares of Sytera Series A Preferred Stock that are Dissenting Shares).
     “Series B Denominator” shall mean the number of shares of Sytera Series B
Preferred Stock outstanding as of immediately prior to the Effective Time (other
than any shares of Sytera Series B Preferred Stock that are Dissenting Shares).
     “Sirion Common Stock” shall mean the common stock, par value $0.001 per
share, of Sirion.
     “Sirion Contract” shall mean any Contract, including any amendment or
supplement thereto: (i) to which Sirion is a party; (ii) by which Sirion or any
of its assets is or may become bound or under which Sirion has, or may become
subject to, any obligation; or (iii) under which Sirion has or may acquire any
right or interest.
 vi 

 



--------------------------------------------------------------------------------



 



     “Sirion Disclosure Schedule” shall mean the schedule, dated as of the date
of this Agreement, delivered to Sytera on behalf of Sirion on the date of this
Agreement.
     “Sirion IP” shall mean all Intellectual Property Rights and Intellectual
Property owned by or exclusively licensed to Sirion in any country or other
geographic territory.
     “Sirion Bridge Note” shall mean any secured convertible promissory note
issued by Sirion pursuant to the terms and conditions of that certain Loan
Agreement, dated as of February 14, 2006, by and between Sirion and PharmaBio
Development Inc.
     “Sirion Indemnification Escrow Shares” shall mean outstanding shares of
Sirion Common Stock representing 37,500 shares of Surviving Corporation Common
Stock.
     “Sirion Indemnitees” shall mean each holder of Sirion Securities and its
respective successors and assigns.
     “Sirion Securities” shall mean and include all outstanding shares of Sirion
Common Stock and all outstanding Sirion Bridge Notes, in each case as of
immediately prior to the Effective Time.
     “Sirion Series A Preferred Stock” shall mean the Series A Preferred Stock,
par value $0.001 per share, of Sirion.
     “Sirion Series A-1 Preferred Stock” shall mean the Series A-1 Preferred
Stock, par value $0.001 per share, of Sirion.
     “Surviving Corporation Common Stock” shall mean the Sirion Common Stock
following the Effective Time.
     “Surviving Corporation Series A Preferred Stock” shall mean the Sirion
Series A Preferred Stock following the Effective Time.
     “Syt101” shall mean Fenretinide, including any active metabolite or prodrug
of Fenretinide or any hydrate, conjugate, salt, ester, amide, solvate,
cocrystal, isomer, polymorph, analogue or other derivative of any of the
foregoing.
     “Sytera Common Stock” shall mean the common stock, par value $0.001 per
share, of Sytera.
     “Sytera Contract” shall mean any Contract, including any amendment or
supplement thereto: (i) to which Sytera is a party; (ii) by which Sytera or any
of its assets is or may become bound or under which Sytera has, or may become
subject to, any obligation; or (iii) under which Sytera has or may acquire any
right or interest.
     “Sytera Disclosure Schedule” shall mean the schedule, dated as of the date
of this Agreement, delivered to Sirion on behalf of Sytera on the date of this
Agreement.
 vii 

 



--------------------------------------------------------------------------------



 



     “Sytera Indemnification Escrow Shares” shall mean 37,500 shares of
Surviving Corporation Common Stock.
     “Sytera Indemnitees” shall mean: (i) each holder of Sytera Securities;
(ii) Sytera II; and (iii) the respective successors and assigns of the Persons
referred to in clauses “(i)” and “(ii)”.
     “Sytera IP” shall mean all Intellectual Property Rights and Intellectual
Property owned by or exclusively licensed to Sytera in a specified geographic
territory.
     “Sytera Restricted Stock Agreements” shall mean and include that certain:
(i) Founder Stock Purchase Agreement, dated as of June 30, 2004, by and between
Sytera and Dee Conger; (ii) Founder Stock Purchase Agreement, dated as of
July 30, 2004, by and between Sytera and Gabriel Travis, M.D.; (iii) Founder
Stock Purchase Agreement, dated as of June 15, 2004, by and between Sytera and
Ron Evans; (iv) Founder Stock Purchase Agreement, dated as of June 15, 2004, by
and between Sytera and David Lockhart; (v) Founder Stock Purchase Agreement,
dated as of August 5, 2004, by and between Sytera and John Saari; (vi) Founder
Stock Purchase Agreement, dated as of August 14, 2004, by and between Sytera and
Dean Bok; (vii) Founder Stock Purchase Agreement, dated as of June 15, 2004, by
and between Sytera and Charles Zuker; (viii) Founder Stock Purchase Agreement,
dated as of June 15, 2004, by and between Sytera and Rich Heyman; (ix) Founder
Stock Purchase Agreement, dated as of August 25, 2004, by and between Sytera and
Thaddeus Dryja; and (x) Restricted Stock Purchase Agreement, dated as of May 28,
2005, by and between Sytera and Steve Nusinowitz.
     “Sytera Securities” shall mean and include all outstanding shares of Sytera
Common Stock, Sytera Series A Preferred Stock and Sytera Series B Preferred
Stock (in each case other than any Dissenting Shares), in each case as of
immediately prior to the Effective Time.
     “Sytera Series A Preferred Stock” shall mean the Series A Preferred Stock,
par value $0.001 per share, of Sytera.
     “Sytera Series B Preferred Stock” shall mean the Series B Preferred Stock,
par value $0.001 per share, of Sytera.
     “Sytera Stock Option” shall mean any option to purchase shares of Sytera
capital stock.
     “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.
     “Tax Return” shall mean any return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.
 viii 

 



--------------------------------------------------------------------------------



 



     “Third Party” shall mean any Person other than Sirion, Sytera, the
Surviving Corporation or any of their respective Affiliates.
     “Trading Day” shall mean: (i) a day on which the Surviving Corporation
Common Stock is traded on an Exchange; (ii) if the Surviving Corporation Common
Stock is not listed on an Exchange, a day on which the Surviving Corporation
Common Stock is traded on the over-the-counter market, as reported by the OTC
Bulletin Board; or (iii) if the Surviving Corporation Common Stock is not quoted
on the OTC Bulletin Board, a day on which the Surviving Corporation Common Stock
is quoted in the over-the-counter market as reported by Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices).
     “Transaction Documents” shall mean: (i) this Agreement; (ii) the Voting
Agreement; (iii) the Investor Rights Agreement; (iv) the Consulting Agreements;
(v) the Employment Agreements; (vi) the Sytera Escrow Agreement; (vii) the
Sirion Escrow Agreement; and (viii) the Sirion Notes.
     “Uncontrollable Event” shall mean any event, fact, condition or
circumstance beyond the Surviving Corporation’s control which it could not have
avoided by the exercise of reasonable diligence including (i) actions taken by
any Governmental Body or other regulatory events regarding a Product that render
Regulatory Approval for it unlikely or make more likely a Regulatory Approval
with substantial use limitations in the approved label; (ii) clinical trials
that are necessary for Regulatory Approval of a Product are not completed due to
regulatory reasons; (iii) unforeseen manufacturing problems relating to control,
manufacturing and control (CMC) issues; or (iv) act of God, war or insurrection,
civil commotion, destruction of essential facilities or materials by earthquake,
fire, flood or storm, labor disturbance (whether or not any such labor
disturbance is within the power of the Surviving Corporation to settle),
terrorism, epidemic, or other similar event; provided, however, that the
Surviving Corporation shall notify the Sytera Stockholders’ Representative
promptly should such event, fact, condition or circumstance arise, giving an
indication of the likely extent and duration thereof, and shall use commercially
reasonable efforts to remove or alleviate such Uncontrollable Event.
     “Valid Claim” shall mean a claim of any pending patent application which
has not been pending for more than ten (10) years or a claim of any unexpired
granted patent that has not: (i) lapsed, expired, been disclaimed, or canceled;
(ii) been finally rejected or held or admitted to be invalid or unenforceable by
a decision of a patent-granting authority of a Governmental Body from which no
appeal is or can be taken; or (iii) been held invalid or unenforceable in an
unappealable decision of a court or other competent Governmental Body having
jurisdiction (including a decision which was appealable, but which was not
timely appealed).
     “VWAP” shall mean, for any Trading Day, the price of the Surviving
Corporation Common Stock as determined by the first of the following clauses
that applies: (i) if the Surviving Corporation Common Stock is then listed or
quoted on an Exchange, the daily volume weighted average price of the Surviving
Corporation Common Stock for such Trading Day on the Exchange on which the
Surviving Corporation Common Stock is then listed or quoted as reported by
Bloomberg L.P. (or any organization or agency succeeding its functions of
reporting prices) using the VAP function; (ii) if the Surviving Corporation
Common Stock is not then listed or quoted on an Exchange, but if prices for the
Surviving Corporation Common Stock are
 ix 

 



--------------------------------------------------------------------------------



 



then listed or quoted on the OTC Bulletin Board, the volume weighted average
price of the Surviving Corporation Common Stock for such Trading Day on the OTC
Bulletin Board; (iii) if the Surviving Corporation Common Stock is not then
listed or quoted on the OTC Bulletin Board, but if prices for the Surviving
Corporation Common Stock are then reported by Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices), the most
recent bid price per share of the Surviving Corporation Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of
Surviving Corporation Common Stock as determined as follows: (a) each of the
Surviving Corporation and the holders of Sytera Securities shall prepare and
deliver to one another its or their good-faith estimate of such fair market
value; (b) in the event that such estimates differ by less than ten percent
(10%), the fair market value shall be deemed to be equal to the average of the
two estimates; and (c) in the event that such estimates differ by more than ten
percent (10%), the Surviving Corporation and the holders of Sytera Securities
shall mutually select a nationally recognized independent appraiser who shall
conclusively determine the fair market value solely by selecting, in such
appraisers sole discretion, one of the two estimates originally prepared by the
parties.
 x 

 